Exhibit 10.1

$500,000,000

REVOLVING CREDIT AGREEMENT

DATED AS OF AUGUST 30, 2019

AMONG

WALGREENS BOOTS ALLIANCE, INC.,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

HSBC BANK USA, N.A.

as Administrative Agent

and

HSBC SECURITIES (USA), INC.

as Sole Lead Arranger

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I

 

DEFINITIONS

 

Section 1.01

  Certain Defined Terms      1  

Section 1.02

  References      21  

Section 1.03

  Exchange Rates, Basket Calculations, Eurocurrency Rate      21  

Section 1.04

  Change of Currency      22   ARTICLE II

 

THE CREDITS

 

Section 2.01

  Description of Facility; Commitments      23  

Section 2.02

  Extension of Maturity Date      25  

Section 2.03

  [Reserved]      26  

Section 2.04

  Types of Loans      26  

Section 2.05

  Fees; Reductions in Aggregate Commitment      26  

Section 2.06

  [Reserved]      27  

Section 2.07

  Prepayments and Repayments      27  

Section 2.08

  Method of Selecting Types and Interest Periods for New Loans      28  

Section 2.09

  Conversion and Continuation of Outstanding Loans      29  

Section 2.10

  Interest Rates      30  

Section 2.11

  Rates Applicable After Default      31  

Section 2.12

  Method of Payment      31  

Section 2.13

  Noteless Agreement; Evidence of Indebtedness      31  

Section 2.14

  Interest Payment Dates; Interest and Fee Basis      32  

Section 2.15

  Notification of Loans, Interest Rates, Prepayments and Commitment Reductions;
Availability of Loans      33  

Section 2.16

  Lending Installations      33  

Section 2.17

  Payments Generally; Administrative Agent’s Clawback      33  

Section 2.18

  Replacement of Lender      34  

Section 2.19

  Sharing of Payments by Lenders      35  

Section 2.20

  Defaulting Lenders      36   ARTICLE III

 

YIELD PROTECTION; TAXES

 

Section 3.01

  Yield Protection      37  

Section 3.02

  Changes in Capital Adequacy Regulations; Certificates for Reimbursement; Delay
in Requests      38  

Section 3.03

  Illegality      39  

Section 3.04

  Compensation for Losses      40  

Section 3.05

  Taxes      40  

 

i



--------------------------------------------------------------------------------

Section 3.06

  Mitigation Obligations      45  

Section 3.07

  Inability to Determine Rates      45  

Section 3.08

  Survival      47   ARTICLE IV

 

CONDITIONS PRECEDENT

 

Section 4.01

  Initial Effectiveness      47  

Section 4.02

  Each Borrowing Date      48   ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Section 5.01

  Existence and Standing      49  

Section 5.02

  Authorization and Validity      49  

Section 5.03

  No Conflict; Government Consent      49  

Section 5.04

  Financial Statements      50  

Section 5.05

  Material Adverse Effect      50  

Section 5.06

  Litigation      50  

Section 5.07

  Regulation U      51  

Section 5.08

  Investment Company Act      51  

Section 5.09

  OFAC, FCPA      51  

Section 5.10

  Disclosure      51   ARTICLE VI

 

COVENANTS

 

Section 6.01

  Financial Reporting      51  

Section 6.02

  Use of Proceeds      53  

Section 6.03

  Notice of Default      53  

Section 6.04

  Conduct of Business      53  

Section 6.05

  Compliance with Laws      54  

Section 6.06

  Inspection; Keeping of Books and Records      54  

Section 6.07

  Merger      54  

Section 6.08

  Sale of Assets      55  

Section 6.09

  Liens      55  

Section 6.10

  Financial Covenant      56  

Section 6.11

  Sanctions      56   ARTICLE VII

 

DEFAULTS

 

Section 7.01

  Breach of Representations or Warranties      57  

Section 7.02

  Failure to Make Payments When Due      57  

Section 7.03

  Breach of Covenants      57  

Section 7.04

  Cross Default      57  

 

ii



--------------------------------------------------------------------------------

Section 7.05

  Voluntary Bankruptcy; Appointment of Receiver; Etc.      58  

Section 7.06

  Involuntary Bankruptcy; Appointment of Receiver; Etc.      58  

Section 7.07

  Judgments      58  

Section 7.08

  Unfunded Liabilities      58  

Section 7.09

  [Reserved]      58  

Section 7.10

  Other ERISA Liabilities      59  

Section 7.11

  Invalidity of Loan Documents      59   ARTICLE VIII

 

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

Section 8.01

  Acceleration, Etc.      59  

Section 8.02

  Amendments      59  

Section 8.03

  Preservation of Rights      61   ARTICLE IX

 

GENERAL PROVISIONS

 

Section 9.01

  Survival of Representations      61  

Section 9.02

  Governmental Regulation      61  

Section 9.03

  Headings      61  

Section 9.04

  Entire Agreement      61  

Section 9.05

  Several Obligations; Benefits of this Agreement      62  

Section 9.06

  Expenses; Indemnification      62  

Section 9.07

  Accounting      64  

Section 9.08

  Severability of Provisions      64  

Section 9.09

  Nonliability of Lenders      64  

Section 9.10

  Confidentiality      64  

Section 9.11

  Nonreliance      66  

Section 9.12

  Disclosure      66   ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

Section 10.01

  Appointment and Authority      66  

Section 10.02

  Rights as a Lender      67  

Section 10.03

  Reliance by Administrative Agent      67  

Section 10.04

  Exculpatory Provisions      67  

Section 10.05

  Delegation of Duties      68  

Section 10.06

  Resignation of Administrative Agent      69  

Section 10.07

  Non-Reliance on Administrative Agent and Other Lenders      69  

Section 10.08

  No Other Duties, Etc.      69  

Section 10.09

  Administrative Agent May File Proofs of Claim      70  

Section 10.10

  ERISA      70  

 

iii



--------------------------------------------------------------------------------

ARTICLE XI

 

SETOFF

 

Section 11.01

  Setoff      71   ARTICLE XII

 

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

Section 12.01

  Successors and Assigns      72  

Section 12.02

  Dissemination of Information      76  

Section 12.03

  Tax Treatment      76   ARTICLE XIII

 

NOTICES

 

Section 13.01

  Notices; Effectiveness; Electronic Communication      76   ARTICLE XIV

 

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

Section 14.01

  Counterparts; Effectiveness      79  

Section 14.02

  Electronic Execution of Assignments      79   ARTICLE XV

 

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

Section 15.01

  Choice of Law      79  

Section 15.02

  Consent to Jurisdiction      80  

Section 15.03

  Waiver of Jury Trial      80  

Section 15.04

  U.S. Patriot Act Notice      81  

Section 15.05

  No Advisory or Fiduciary Responsibility      81  

Section 15.06

  Judgment Currency      81  

Section 15.07

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      82  

 

iv



--------------------------------------------------------------------------------

EXHIBITS    

 

Exhibit A    –      Form of Compliance Certificate Exhibit B    –      Form of
Assignment and Assumption

Exhibit C

Exhibit D

Exhibit E

  

–  

–  

–  

  

Form of Promissory Note

Form of Borrowing Notice

Form of Conversion/Continuation Notice

Exhibit F    –      Form of Officer’s Certificate SCHEDULES       Schedule 2.01
   –      Commitment Schedule Schedule 13.01    –      Certain Addresses for
Notices

 

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement, dated as of August 30, 2019, is among WALGREENS
BOOTS ALLIANCE, INC., a Delaware corporation (the “Borrower”), the institutions
from time to time parties hereto as Lenders (whether by execution of this
Agreement or an assignment pursuant to Section 12.01) and HSBC BANK USA, N.A.,
as Administrative Agent.

WHEREAS, the Borrower has requested that the Lenders extend revolving credit to
the Borrower in the form of Loans in an aggregate principal amount not in excess
of $500,000,000 for general corporate purposes; and

WHEREAS, the Lenders are willing to make such Loans to the Borrower from time to
time on the terms and subject to the conditions set forth in this Agreement.
Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms. As used in this Agreement:

“Acquisition” means any transaction or series of related concurrent transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
by the Borrower or any of its Subsidiaries of all or a material portion of the
assets of a Person, or of any business or division of a Person, (b) the
acquisition by the Borrower or any of its Subsidiaries of in excess of 50% of
the capital stock, partnership interests, membership interests or equity of any
Person (other than a Person that is a Subsidiary), or otherwise causing any
Person to become a Subsidiary of the Borrower or (c) a merger or consolidation
or any other combination by the Borrower or any of its Subsidiaries with another
Person (other than a Person that is a Subsidiary); provided that the Borrower
(or a Person that succeeds to the Borrower pursuant to Section 6.07 in
connection with such transaction or series of related transactions) or a
Subsidiary of the Borrower (or a Person that becomes a Subsidiary of the
Borrower as a result of such transaction) is the surviving entity; provided,
further that any Person that is a Subsidiary at the time of execution of the
definitive agreement related to any such transaction or series of related
concurrent transactions (or, in the case of a tender offer or similar
transaction, at the time of filing of the definitive offer document) shall
constitute a Subsidiary for purposes of this definition even if in connection
with such transaction or series of related transactions, such Person becomes a
direct or indirect holding company of the Borrower.

“Acquisition Debt” means any Indebtedness incurred by the Borrower or any of its
Subsidiaries for the purpose of financing, in whole or in part, a Material
Acquisition and any related transactions or series of related transactions
(including for the purpose of refinancing or replacing all or a portion of any
pre-existing Indebtedness of the Borrower, any of its Subsidiaries or the
person(s) or assets to be acquired); provided that (a) the release of the
proceeds of such Indebtedness to the Borrower and/or its Subsidiaries is
contingent upon the consummation of such Material Acquisition and, pending such
release, such proceeds are held in escrow (and, if the definitive agreement (or,
in the case of a tender offer or similar transaction,

 

1



--------------------------------------------------------------------------------

the definitive offer document) for such acquisition is terminated prior to the
consummation of such Material Acquisition or if such Material Acquisition is
otherwise not consummated by the date specified in the definitive documentation
relating to such Indebtedness, such proceeds shall be promptly applied to
satisfy and discharge all obligations of the Borrower and/or its Subsidiaries in
respect of such Indebtedness) or (b) such Indebtedness contains a “special
mandatory redemption” provision (or other similar provision) or otherwise
permits such Indebtedness to be redeemed or prepaid if such Material Acquisition
is not consummated by the date specified in the definitive documentation
relating to such Indebtedness (and if the definitive agreement (or, in the case
of a tender offer or similar transaction, the definitive offer document) for
such Material Acquisition is terminated in accordance with its terms prior to
the consummation of such Material Acquisition or such Material Acquisition is
otherwise not consummated by the date specified in the definitive documentation
relating to such Indebtedness, such Indebtedness is so redeemed or prepaid
within 90 days of such termination or such specified date, as the case may be).

“Actual Unused Commitments” is defined in Section 2.05(a).

“Administrative Agent” means HSBC in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 13.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of ten percent (10%) or more of any class of voting securities (or
other voting interests) of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of voting
securities, by contract or otherwise.

“Agent Parties” is defined in Section 13.01(c).

“Aggregate Commitment” means, at any time, the aggregate amount of the
Commitments of all the Lenders, as may be adjusted from time to time pursuant to
the terms hereof. The Aggregate Commitment as of the Effective Date is Five
Hundred Million and 00/100 Dollars ($500,000,000).

“Agreement” means this Revolving Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified and as in effect from time to time.

 

2



--------------------------------------------------------------------------------

“Agreement Accounting Principles” means GAAP, applied in a manner consistent
with that used in preparing the financial statements of the Borrower referred to
in Section 5.04; provided, however, that notwithstanding anything contained in
Section 9.07 to the contrary, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Effective Date in GAAP (or any change
in GAAP that occurred on or prior to the Effective Date but was not reflected in
the financial statements included in the Borrower SEC Reports) or in the
application thereof on the operation of such provision, regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

“Agreement Currency” is defined in Section 15.06.

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate in
effect for such day and (c) the Eurocurrency Base Rate determined in accordance
with clause (b) of the definition thereof for a one month Interest Period plus
1.0%.

“Alternate Base Rate Loan” means a Loan, or portion thereof, which, except as
otherwise provided in Section 2.11, bears interest at the Alternate Base Rate.
All Alternate Base Rate Loans shall be denominated in Dollars.

“Applicable Margin” means (a) with respect to Eurocurrency Loans, 0.95% per
annum and (b) with respect to Alternate Base Rate Loans, 0.00% per annum.

“Applicable Time” means, with respect to any borrowings and payments in any
Foreign Currency, the local time in the place of settlement for such Foreign
Currency as shall be reasonably determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment. In advance of the initial borrowing
of a Loan in any Foreign Currency, the Administrative Agent shall provide the
Borrower and Lenders with written notice of the Applicable Time for any
borrowings and payments in such Foreign Currency. In the event no such notice is
delivered by the Administrative Agent, the Borrower and any Lender shall be
required to make any borrowings and payments in accordance with the times
specified herein for borrowings and payments in Dollars.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means HSBC Securities (USA), Inc., and its successors, in its
capacity as the sole lead arranger hereunder.

 

3



--------------------------------------------------------------------------------

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.01), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Authorized Officer” means any of the Chief Executive Officer, Global Chief
Financial Officer, Global Chief Administrative Officer and General Counsel,
Global Treasurer, Treasury Vice President, Corporate Secretary, Global
Controller and Chief Accounting Officer or Financial Controller of the Borrower,
acting in accordance with the terms of the signing authority granted in the
incumbency certificate delivered to the Administrative Agent pursuant to
Section 4.01(c) (including any supplements thereto delivered to the
Administrative Agent from time to time by way of an officers’ certificate
jointly executed by two Authorized Officers).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Borrower” is defined in the preamble.

“Borrower Materials” is defined in Section 6.01.

“Borrower SEC Reports” means the Borrower’s (i) 2018 Annual Report on Form 10-K
and (ii) quarterly reports on Form 10-Q for the quarterly periods ended
November 30, 2018, February 28, 2019 and May 31, 2019.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of a borrowing of Eurocurrency Loans, having the same Interest
Period.

 

4



--------------------------------------------------------------------------------

“Borrowing Date” means each date on which a Borrowing is made hereunder, subject
to satisfaction (or waiver in accordance with Section 8.02) of the applicable
conditions set forth in Article IV.

“Borrowing Notice” is defined in Section 2.08.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
generally open in New York, New York for the conduct of substantially all of
their commercial lending activities and interbank wire transfers can be made on
the Fedwire system (or any other equivalent wire system) and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be shown as a liability on a balance sheet of such Person
prepared in accordance with Agreement Accounting Principles.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform

 

5



--------------------------------------------------------------------------------

and Consumer Protection Act and all requests, rules, guidelines or directives
promulgated thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in the case of clauses (x) and (y) be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued, promulgated
or implemented.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitment” means, for each Lender, the obligation of such Lender to make
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth on the Commitment Schedule (which schedule shall set
forth each Lender’s Commitment as of the Effective Date) or in an Assignment and
Assumption executed pursuant to Section 12.01, as it may be modified as a result
of any assignment that has become effective pursuant to Section 12.01 or as
otherwise modified from time to time pursuant to the terms hereof.

“Commitment Fee” is defined in Section 2.05(a).

“Commitment Fee Rate” means 0.11% per annum.

“Commitment Schedule” means the Schedule attached hereto and identified as such,
identifying each Lender’s Commitment as of the Effective Date.

“Consenting Lender” is defined in Section 2.02(a).

“Consolidated Assets” means, at any date of determination, the total amount, as
shown on or reflected in the most recent consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of the Borrower’s fiscal quarter
ending prior to such date, of all assets of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with Agreement Accounting
Principles (giving pro forma effect to any acquisition or disposition of
Property of the Borrower or any of its Subsidiaries with fair value in excess of
$100,000,000 that has occurred since the end of such fiscal quarter as if such
acquisition or disposition had occurred on the last day of such fiscal quarter).

“Consolidated Debt” means at any time the consolidated Indebtedness for Borrowed
Money of the Borrower and its Subsidiaries calculated on a consolidated basis as
of such time in accordance with Agreement Accounting Principles.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries calculated on a consolidated basis as of
such time in accordance with Agreement Accounting Principles.

 

6



--------------------------------------------------------------------------------

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.09.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declining Lender” is defined in Section 2.02(a).

“Default” means an event described in Article VII.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans, within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding has not been satisfied (which conditions
precedent, together with the applicable default, if any, will be specifically
identified in such writing), (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
or has made a public statement to that effect with respect to its funding
obligations hereunder, or generally under other agreements in which it commits
to extend credit, unless such notification or public statement relates to such
Lender’s obligation to fund a Loan hereunder and states that such position is
based on such Lender’s determination that a condition precedent to funding
cannot be satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing or public
statement), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in a manner satisfactory to
the Administrative Agent or the Borrower, as applicable, that it will comply
with its funding obligations, which request was made because of a reasonable
concern by the Administrative Agent or the Borrower that such Lender may not be
able to comply with its funding obligations hereunder; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent or the Borrower, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged

 

7



--------------------------------------------------------------------------------

with reorganization or liquidation of its business or a custodian appointed for
it, or taken any action in furtherance of, or indicated its consent to, approval
of or acquiescence in any such proceeding or appointment or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority unless such ownership or equity results in or provides
such Lender with immunity from the jurisdiction of courts within the United
States or any other nation or from the enforcement of judgments or writs of
attachment on its assets or permits such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.20(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower and each
Lender promptly following such determination.

“Disqualified Stock” means any capital stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Maturity Date.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate (determined in respect of the most recent Revaluation Date) for the
purchase of Dollars with such Foreign Currency.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

8



--------------------------------------------------------------------------------

“Effective Date” means the first date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 8.02).

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.01(b)(v), (vi) and (vii) (subject to such consents, if
any, as may be required under Section 12.01(b)(iii)).

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, injunctions, permits, concessions, grants, franchises, licenses
and other governmental restrictions relating to (a) the protection of the
environment, (b) the effect of the environment on human health, (c) emissions,
discharges or releases of pollutants, contaminants, hazardous substances or
wastes into surface water, ground water or land, or (d) the use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, cost of environmental remediation, fines,
penalties or indemnities), resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials (excluding product liability claims), (d) the release or threatened
release of any Hazardous Materials into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, including (unless the context otherwise requires) the rules
or regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
Euro in one or more member states, being in part legislative measures to
implement the European and Monetary Union as contemplated in the Treaty on
European Union.

“Eurocurrency Base Rate” means, subject to the implementation of a Replacement
Rate in accordance with Section 3.07(b),

(a) for any Interest Period with respect to a Eurocurrency Loan, the rate per
annum equal to the London Interbank Offered Rate administered by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London

 

9



--------------------------------------------------------------------------------

Interbank Offered Rate available) (“LIBOR”) as published on the applicable
Bloomberg screen page (or such other comparable commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time in its reasonable discretion) at approximately 11:00 a.m., London
time, two London Banking Days prior to the commencement of such Interest Period,
for deposits in the relevant currency (for delivery on the first day of such
Interest Period) in the London interbank market with a term equivalent to such
Interest Period; and

(b) for any interest calculation with respect to an Alternate Base Rate Loan on
any date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day.

Unless otherwise specified in any amendment to this Agreement entered into in
accordance with Section 3.07(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

“Eurocurrency Loan” means a Loan, or portion thereof, which, except as otherwise
provided in Section 2.11, bears interest at the applicable Eurocurrency Base
Rate requested by the Borrower pursuant to Sections 2.08 and 2.09. Eurocurrency
Loans may be denominated in Dollars or a Foreign Currency.

“Eurocurrency Rate” means, with respect to a Eurocurrency Loan for the relevant
Interest Period, the quotient of (i) the Eurocurrency Base Rate determined in
accordance with clause (a) of the definition thereof applicable to such Interest
Period, divided by (ii) one minus the Reserve Requirement (expressed as a
decimal) applicable to such Interest Period.

“Exchange Rate” for a currency means the rate determined by the Administrative
Agent for the purchase of such currency with another currency, as published on
the applicable Bloomberg screen page at or about 11:00 a.m. (London, England
time) on the date two Business Days prior to the date as of which the foreign
exchange computation is made. In the event that such rate does not appear on the
applicable Bloomberg screen page, the “Exchange Rate” with respect to the
purchase of such currency with another currency shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such “Exchange Rate” shall instead be the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office in respect of
such currency at approximately 11:00 a.m. (local time) on the date two Business
Days prior to the date as of which the foreign exchange computation is made;
provided that if at the time of any such determination, no such spot rate can
reasonably be quoted, the Administrative Agent may use any reasonable method as
it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), franchise Taxes imposed on it (in lieu of net
income Taxes), and branch profits or similar Taxes, in each case, imposed by the
jurisdiction (or any political subdivision thereof) (i) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable Lending Installation is located,
or (ii) where the recipient otherwise has a present or former connection (other
than by reason of the activities and transactions specifically contemplated by
this Agreement, including selling or assigning an interest in any Loan or Loan
Document or enforcing provisions of any Loan Document), (b) any backup
withholding Tax that is required by the Code to be withheld from amounts payable
to a Lender that has failed to comply with Section 3.05(e)(ii), (c) in the case
of a Foreign Lender, any U.S. withholding Tax that is required to be imposed on
amounts payable to such Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18) pursuant to the laws in force at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Installation), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Installation
(or assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 3.05(a)(i) or (ii), (d) in the case of
a Lender, any withholding Tax that is attributable to such Lender’s failure to
comply with Section 3.05(e) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement, dated as of August 29, 2018, among the Borrower, the other borrowers
party thereto, the lenders and letter of credit issuers from time to time party
thereto and Wells Fargo Bank, National Association, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time).

“Extending Lender” is defined in Section 2.02(b).

“Extension Date” is defined in Section 2.02(a).

“Facility Termination Date” means the earlier of (a) the Maturity Date and
(b) the date of termination in whole of the Aggregate Commitment pursuant to
Section 2.05 or Section 8.01 hereof.

“FATCA” means Sections 1471-1474 of the Code as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any regulations promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
laws, rules and regulations adopted by a non-U.S. jurisdiction to effect any
such intergovernmental agreement.

 

11



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

“Fee Letter” means the fee letter dated as of the date hereof between HSBC and
the Borrower.

“Foreign Currency” means Sterling and Euro.

“Foreign Lender” means any Lender that is not organized under the laws of the
United States, any State thereof or the District of Columbia.

“Foreign Pension Plan” means any defined benefit plan as described in
Section 3(35) of ERISA for which the Borrower or any Subsidiary is a sponsor or
administrator or to which the Borrower or any Subsidiary has any liability, and
which (a) is maintained or contributed to for the benefit of employees of the
Borrower or any of its respective Subsidiaries, (b) is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA, and (c) under applicable local law, is
required to be funded through a trust or other funding vehicle (other than a
trust or funding vehicle maintained exclusively by a Governmental Authority).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time, subject to the Agreement Accounting
Principles.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

12



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case that are regulated pursuant to
any Environmental Law.

“HSBC” means HSBC Bank USA, N.A.

“Increase Date” means the effective date of any increase in the Commitments
pursuant to Section 2.01(b).

“Indebtedness” of a Person means, without duplication, (a) the obligations of
such Person (i) for borrowed money, (ii) under or with respect to notes payable
and drafts accepted which represent extensions of credit (whether or not
representing obligations for borrowed money) to such Person, (iii) constituting
reimbursement obligations with respect to letters of credit issued for the
account of such Person, (iv) for the deferred purchase price of property or
services (other than current accounts payable arising in the ordinary course of
such Person’s business payable on terms customary in the trade), (v) for its
Contingent Obligations, (vi) for its Net Mark-to-Market Exposure under Rate
Management Transactions, (vii) for its Rate Management Obligations, (viii) for
its Receivables Transaction Attributed Indebtedness and (ix) with respect to
Disqualified Stock, (b) the obligations of others, whether or not assumed,
secured by Liens on property of such Person or payable out of the proceeds of,
or production from, property or assets now or hereafter owned or acquired by
such Person and (c) any other obligation or other financial accommodation which
in accordance with Agreement Accounting Principles would be shown as a liability
on the consolidated balance sheet of such Person; provided that notwithstanding
anything herein to the contrary, Capitalized Leases shall not constitute
Indebtedness for any purpose hereunder.

“Indebtedness for Borrowed Money” of a Person means, without duplication,
(a) indebtedness for borrowed money (whether or not evidenced by bonds,
debentures, notes or similar instruments) or for the deferred purchase price of
property or services (other than current accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade) and (b) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of any other Person of the kinds referred to in clause (a) above;
provided that notwithstanding anything herein to the contrary, neither
Capitalized Leases nor any obligations of the type described in clause (b) above
with respect to Capitalized Leases shall constitute Indebtedness for Borrowed
Money for any purpose hereunder.

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
hereunder.

“Indemnitee” is defined in Section 9.06(b).

 

13



--------------------------------------------------------------------------------

“Information” is defined in Section 9.10.

“Intangible Assets” means, at any date of determination, the value, as shown on
or reflected in the most recent consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of the Borrower’s fiscal quarter ending prior to
such date, prepared in accordance with Agreement Accounting Principles and
giving pro forma effect to any acquisition or disposition of Property of the
Borrower or any of its Subsidiaries with fair value in excess of $100,000,000
that has occurred since the end of such fiscal quarter as if such acquisition or
disposition had occurred on the last day of such fiscal quarter, of all trade
names, trademarks, licenses, patents, copyrights, service marks, goodwill and
other like intangibles.

“Interest Period” means, with respect to a Eurocurrency Loan, a period of one
week or one, two, three or six months (to the extent available for such Interest
Period in any Foreign Currency, if applicable) or such other period agreed to by
the Lenders and the Borrower, commencing on the Borrowing Date with respect to
such Eurocurrency Loan or on the date on which a Eurocurrency Loan is continued
or an Alternate Base Rate Loan is converted into a Eurocurrency Loan. Such
Interest Period shall end on but exclude the day which corresponds numerically
to such date one, two, three or six months or such other agreed upon period
thereafter or, in the case of an Interest Period of one week, shall end on but
exclude the day that is one week thereafter, provided, however, that if there is
no such numerically corresponding day in such next, second, third or sixth
succeeding month or such other succeeding period, such Interest Period shall end
on the last Business Day of such next, second, third or sixth succeeding month
or such other succeeding period. If an Interest Period would otherwise end on a
day which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Judgment Currency” is defined in Section 15.06.

“Lenders” means the financial institutions listed on the Commitment Schedule as
having a Commitment, any Person that becomes a “Lender” hereunder pursuant to
Section 2.01(b) or Section 2.02 and any other Person that shall have become
party hereto with a Commitment pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption, or if the Commitments have terminated, a Lender with outstanding
Loans.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or
Administrative Agent listed on the administrative information sheets provided to
the Administrative Agent in connection herewith, or otherwise selected by such
Lender or Administrative Agent pursuant to Section 2.16.

“LIBOR” has the meaning specified in the definition of “Eurocurrency Base Rate”.

“LIBOR Successor Amendment” is defined in Section 3.07(b).

 

14



--------------------------------------------------------------------------------

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Section 2.01 (and any conversion or continuation thereof pursuant to
Section 2.09).

“Loan Documents” means this Agreement and any Notes issued pursuant to
Section 2.13 (if requested), as the same may be amended, restated or otherwise
modified and in effect from time to time.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Major Subsidiary” means any Subsidiary of the Borrower (a) which is organized
and existing under, or has its principal place of business in, the United States
or any political subdivision thereof, Canada or any political subdivision
thereof, any country which is a member of the European Union on the Effective
Date or any political subdivision thereof, or Switzerland, Norway, Australia or,
to the extent not included in clause (a), the United Kingdom, or any of their
respective political subdivisions, and (b) which has at any time total assets
(after intercompany eliminations) exceeding $7,000,000,000.

“Material Acquisition” means any Acquisition the aggregate consideration
therefor (including Indebtedness assumed in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $1,000,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole or (b) the rights of or remedies available to the
Lenders or the Administrative Agent against the Borrower under the Loan
Documents, taken as a whole.

“Maturity Date” means the date which is eighteen (18) months following the
Effective Date, subject to the extension thereof pursuant to Section 2.02;
provided that, if such date shall not be a Business Day, the Maturity Date shall
be the immediately preceding Business Day.

“Maturity Date Extension” is defined in Section 2.02(a).

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

15



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) of
ERISA that is subject to Title IV of ERISA and is maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower,
any Subsidiary or any member of the Controlled Group is a party, and to which
plan the Borrower, any Subsidiary or any member of the Controlled Group is
obligated to make contributions.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions.

“Unrealized losses” means the fair market value of the cost to such Person of
replacing such Rate Management Transaction as of the date of determination
(assuming the Rate Management Transaction were to be terminated as of that
date), and “unrealized profits” means the fair market value of the gain to such
Person of replacing such Rate Management Transaction as of the date of
determination (assuming such Rate Management Transaction were to be terminated
as of that date).

“New Lender” is defined in Section 2.02(b).

“Note” is defined in Section 2.13(d).

“Obligations” means all Loans, debts, liabilities, obligations, covenants and
duties owing by the Borrower to the Administrative Agent, the Arranger, any
Lender, any affiliate of the Administrative Agent, the Arranger or any Lender or
any indemnitee under the provisions of Section 9.06 or any other provisions of
the Loan Documents, in each case of any kind or nature, present or future,
arising under this Agreement or any other Loan Document, whether or not
evidenced by any note, guaranty or other instrument, whether or not for the
payment of money, whether arising by reason of an extension of credit, loan,
foreign exchange risk, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired (including, for the avoidance of doubt, interest accruing after the
maturity of the Loans and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any proceeding under any Debtor Relief Law,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding). The term includes, without limitation, all interest, charges,
expenses, fees, attorneys’ fees and disbursements, paralegals’ fees, and any
other sum chargeable to the Borrower or any of its Subsidiaries under this
Agreement or any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Other Taxes” means all present or future stamp, documentary, intangible,
recording or filing taxes or any similar taxes, charges or levies arising from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such Taxes that are imposed
with respect to an assignment (other than an assignment made pursuant to
Section 2.18).

 

16



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in a
Foreign Currency, the rate of interest per annum at which overnight deposits in
the applicable Foreign Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Participant” is defined in Section 12.01(d).

“Participant Register” is defined in Section 12.01(d).

“Payment Date” means the last Business Day of each March, June, September and
December and the Facility Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan other than a Multiemployer Plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code as to which the Borrower, any Subsidiary or any member
of the Controlled Group has liability.

“Platform” is defined in Section 6.01.

“Prime Rate” means the rate of interest per annum established by the
Administrative Agent’s New York Branch from time to time as its prime rate or
base rate; each change in the Prime Rate shall be effective from and including
the date such change is established as being effective.

“Pro Rata Share” means, with respect to a Lender, if the Aggregate Commitment
has not been terminated, a portion equal to a fraction the numerator of which is
such Lender’s Commitment at such time (in each case, as adjusted from time to
time in accordance with the provisions of this Agreement) and the denominator of
which is the Aggregate Commitment at such time, or, if the Aggregate Commitment
has been terminated, a portion equal to a fraction the numerator of which is the
aggregate outstanding principal Dollar Equivalent of such Lender’s Loans at such
time and the denominator of which is the aggregate outstanding principal Dollar
Equivalent of all Lenders’ Loans at such time.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

17



--------------------------------------------------------------------------------

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” is defined in Section 6.01.

“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey or otherwise transfer
to a newly-formed Subsidiary or other special-purpose entity, or any other
Person, any accounts or notes receivable and rights related thereto.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transactions were
structured as a secured lending transaction rather than as a purchase.

“Register” is defined in Section 12.01(c).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

18



--------------------------------------------------------------------------------

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and
controlling persons of such Person and of such Person’s Affiliates.

“Replacement Rate” is defined in Section 3.07(b).

“Reportable Event” means a reportable event, as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation or
otherwise waived the requirement of Section 4043(a) of ERISA that it be notified
within thirty (30) days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) of ERISA or Section 412(c) of the Code.

“Required Lenders” means, on any date of determination, Lenders in the aggregate
having greater than fifty percent (50%) of the Aggregate Commitment or, if the
Aggregate Commitment has been terminated, the aggregate outstanding principal
Dollar Equivalent of all Loans on such date; provided that the Commitments of,
and the portion of the aggregate outstanding Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Requisite Amount” means $250,000,000.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Revolving Facility” means the revolving facility provided hereunder and
evidenced by the Commitments and Loans.

“Revaluation Date” means with respect to any Loan denominated in a Foreign
Currency (i) the first day of each Interest Period applicable to such Loan and
(ii) in the case of any Loan with an Interest Period longer than three months,
at three-month intervals after the first day of such Interest Period.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in a Foreign Currency, same day or other funds as may be determined by
the Administrative Agent to be customary in the place of disbursement or payment
for the settlement of international banking transactions in the relevant Foreign
Currency.

 

19



--------------------------------------------------------------------------------

“Sanctions” means sanctions administered by OFAC (including by being listed on
the list of Specially Designated Nationals and Blocked Persons issued by OFAC)
or the U.S. Department of State.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“Scheduled Unavailability Date” is defined in Section 3.07(b).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means (a) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (b) any partnership, limited liability company, association, joint venture or
similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled. Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, on any date of determination, with respect to the
Property of the Borrower and its Subsidiaries, Property which represents more
than fifteen percent (15%) of the Consolidated Assets of the Borrower and its
Subsidiaries on such date.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

20



--------------------------------------------------------------------------------

“Total Capitalization” means Consolidated Debt plus Consolidated Net Worth.

“Total Tangible Assets” means, at any date of determination, Consolidated Assets
less the sum of (i) Intangible Assets and (ii) the amount of Capitalized Leases
included as assets on the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of the Borrower’s fiscal quarter ending prior to such
date.

“Transferee” is defined in Section 12.02.

“Type” means, with respect to any Loan, its nature as an Alternate Base Rate
Loan or a Eurocurrency Loan, as applicable.

“U.S. Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as amended.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under all Plans exceeds the fair market
value of all such Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using PBGC actuarial
assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

Any accounting terms used in this Agreement which are not specifically defined
herein shall have the meanings customarily given them in accordance with
Agreement Accounting Principles.

Section 1.02 References. Any references to the Borrower’s Subsidiaries shall not
in any way be construed as consent by the Administrative Agent or any Lender to
the establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.

Section 1.03 Exchange Rates, Basket Calculations, Eurocurrency Rate and
Eurocurrency Base Rate. (a) The Administrative Agent shall determine the
Exchange Rate in respect of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Loans denominated in Foreign Currencies. Such
Exchange Rates shall become effective as of such Revaluation Date and shall be
the Exchange Rates employed in converting any amounts between

 

21



--------------------------------------------------------------------------------

the applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent based on the Exchange Rate in respect of the date of
such determination as if such date were the Revaluation Date.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing or
Eurocurrency Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency equivalent of such Dollar amount (rounded to the
nearest unit of such Foreign Currency, with 0.5 of a unit being rounded upward),
as determined by the Administrative Agent on the basis of the Exchange Rate
(determined in respect of the most recent Revaluation Date).

(c) For purposes of determining compliance with Section 6.09, no Unmatured
Default or Default shall be deemed to have occurred solely as a result of
changes in Exchange Rates occurring after the time any Lien is created or
incurred.

(d) For purposes of determining compliance with Section 6.10, the amount of
Indebtedness for Borrowed Money denominated in any currency other than Dollars
will be converted into Dollars based on the relevant Exchange Rate(s) in effect
as of the last day of the fiscal quarter of the Borrower for which the ratio of
Consolidated Debt to Total Capitalization is calculated.

(e) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definitions of “Eurocurrency Rate” or “Eurocurrency Base Rate” or with respect
to any comparable or successor rate thereto.

Section 1.04 Change of Currency. (a) Each obligation of the Borrower under this
Agreement to make a payment denominated in the national currency unit of any
member state of the European Union that adopts the Euro in accordance with the
legislation of the European Union relating to Economic and Monetary Union as its
lawful currency after the date hereof shall be redenominated into Euro at the
time of such adoption, provided that if and to the extent that such legislation
or member state provides that any such obligation may be paid by debtors in
either the Euro or such other currency, then the Borrower shall be permitted to
repay such amount either in the Euro or such other currency. If, in relation to
the currency of any such member state, the basis of accrual of interest
expressed in this Agreement in respect of that currency shall be inconsistent
with any convention or practice in the London interbank market for the basis of
accrual of interest in respect of the Euro, such expressed basis shall be
replaced by such convention or practice with effect from the date on which such
member state adopts the Euro as its lawful currency; provided that if any
borrowing in the currency of such member state is outstanding immediately prior
to such date, such replacement shall take effect, with respect to such
borrowing, at the end of the then-current Interest Period.

 

22



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
reasonably necessary to reflect the adoption of the Euro by any member state of
the European Union and any relevant market conventions or practices relating to
the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be reasonably necessary to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

ARTICLE II

THE CREDITS

Section 2.01 Description of Facility; Commitments. (a) From and including the
Effective Date and prior to the Facility Termination Date, upon the satisfaction
of the conditions precedent set forth in Section 4.02, each Lender severally and
not jointly agrees, on the terms and conditions set forth in this Agreement, to
make Loans to the Borrower from time to time in amounts not to exceed in the
aggregate at any one time outstanding its Pro Rata Share of the Aggregate
Commitment; provided that after giving effect to such Loans, (a) the aggregate
principal Dollar Equivalent of all Lenders’ Loans outstanding at such time,
after giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date, shall not exceed the Aggregate Commitment at such time
and (b) with respect to any Lender, the aggregate principal Dollar Equivalent of
such Lender’s Loans outstanding at such time, after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date,
shall not exceed such Lender’s Commitment at such time, which Loans (other than
Alternate Base Rate Loans) may, at the Borrower’s election, be denominated in
Dollars or a Foreign Currency. Subject to the terms of this Agreement, the
Borrower may borrow, repay and reborrow Loans at any time prior to the Facility
Termination Date. Each Borrowing of Loans shall be in a minimum aggregate
principal amount of (x) in the case of Loans denominated in Dollars, $10,000,000
or any integral multiple of $1,000,000 in excess thereof, (y) in the case of
Loans denominated in Euro, €10,000,000 or any integral multiple of €1,000,000 in
excess thereof and (z) in the case of Loans denominated in Sterling, £10,000,000
or any integral multiple of £1,000,000 in excess thereof (or, in each case, if
less, the remaining unused Aggregate Commitment as of such date). The
Commitments to lend hereunder shall expire automatically on the Facility
Termination Date. Each Loan shall be made by each Lender in accordance with such
Lender’s Pro Rata Share of the Aggregate Commitment.

(b) The Borrower may at any time from time to time, upon prior written notice by
the Borrower to the Administrative Agent, increase the Commitments by a maximum
aggregate amount of up to Two Hundred Fifty Million Dollars ($250,000,000) with
additional Commitments from any existing Lenders and/or with new Commitments
from any other Person selected by the Borrower and reasonably acceptable to the
Administrative Agent; provided that:

(i) any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof;

 

23



--------------------------------------------------------------------------------

(ii) no Default or Unmatured Default shall exist and be continuing at the time
of any such increase;

(iii) no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;

(iv) (A) any new Lender shall join this Agreement by executing such joinder
documents required by the Administrative Agent and/or (B) any existing Lender
electing to increase its Commitment shall have executed a commitment agreement
reasonably satisfactory to the Administrative Agent; and

(v) as a condition precedent to such increase, the Borrower shall (x) deliver to
the Administrative Agent a certificate dated as of the date of such increase
signed by an Authorized Officer of the Borrower (A) certifying and attaching the
resolutions adopted by the Borrower approving or consenting to such increase,
and (B) certifying that, before and after giving effect to such increase,
(1) the representations and warranties contained in Article V are true and
correct in all material respects (except to the extent such representations and
warranties are qualified with “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of the date of such increase, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(except to the extent such representations and warranties are qualified with
“materiality” or “Material Adverse Effect” or similar terms, in which case such
representations and warranties shall be true and correct in all respects) on and
as of such earlier date and (2) no Default or Unmatured Default exists
immediately before or after giving effect to the incurrence of such increase and
(y) pay any applicable fee related to such increase (including, without
limitation, any applicable arrangement, upfront and/or administrative fee).

In connection with the effectiveness of any increase under this Section 2.01(b),
(x) the Commitment Schedule shall be deemed amended to reflect such increase and
the updated Commitments and Pro Rata Shares of the Lenders, (y) the
Administrative Agent shall promptly notify the Borrower and the Lenders of the
updated Commitment Schedule and (z) to the extent necessary to keep any
outstanding Loans allocated ratably to the Lenders in accordance with their
updated Pro Rata Shares, the Borrower shall prepay (or, if the Administrative
Agent determines in its sole discretion that a re-allocation of the Loans can be
accomplished without any cash prepayments or new cash Loans by the Lenders, be
deemed to have prepaid) any Loans owing by it and outstanding on the date of any
such increase (and pay any additional amounts required pursuant to
Section 3.04). The provisions of this Section 2.01(b) involving non-pro rata
allocations, prepayments and Loans shall supersede any provisions in Sections
2.19 or 8.02 to the contrary.

 

24



--------------------------------------------------------------------------------

Section 2.02 Extension of Maturity Date. (a) The Borrower may extend the
Maturity Date with respect to the Revolving Facility for additional periods of
eighteen months (a “Maturity Date Extension”) by providing written notice of
such request to the Administrative Agent not more than 90 days and not less than
30 days prior to the Maturity Date then in effect (such anniversary of the
Maturity Date, the “Extension Date”). The Administrative Agent shall promptly
notify each Lender of such request and each Lender shall then, in its sole
discretion, notify the Borrower and the Administrative Agent in writing within
10 Business Days after such request whether such Lender will consent to the
extension (each such Lender consenting to the applicable extension, a
“Consenting Lender”). The failure of any Lender to notify the Borrower and the
Administrative Agent of its intent to consent to an extension shall be deemed a
rejection by such Lender, as applicable. Such extension shall be effective as to
Consenting Lenders under the Revolving Facility consenting to such extension if
the Required Lenders approve such Maturity Date Extension; provided, that at the
existing Maturity Date in effect prior to such Maturity Date Extension, (1) the
commitments of Lenders that did not consent to such Maturity Date Extension
(each such Lender not consenting to the extension, a “Declining Lender”) will be
terminated and the Loans of such Lenders will be repaid (it being understood
that the commitments of the Declining Lenders not consenting to such extension
will remain in effect until the Maturity Date originally applicable to such
Lenders) and (2) the Borrower shall make such additional prepayments as shall be
necessary in order that the Loans hereunder immediately after such existing
Maturity Date will not exceed, respectively, the Aggregate Commitment.

(b) The consent of Declining Lenders will not be required; provided that
Consenting Lenders constituting Required Lenders have approved such Maturity
Date Extension; provided further that the Borrower shall have the right, at any
time prior to the existing Maturity Date, to obtain the signatures of the
Required Lenders by replacing Declining Lenders with Consenting Lenders willing
(in their sole discretion) to increase their existing commitments (each such
Lender, an “Extending Lender”), or other financial institutions willing (in
their sole discretion) to become Lenders and extend new commitments, on terms
consistent with Section 2.17 (each such Lender, a “New Lender”), in each case on
the existing Maturity Date. If any Lender rejects, or is deemed to have
rejected, the Borrower’s request for an extension, the Borrower may replace
Declining Lenders with Extending Lenders or New Lenders, in each case on the
existing Maturity Date. In connection with any such replacement pursuant to this
clause (b), the Administrative Agent shall enter in the Register (A) the names
of any New Lenders, (B) the Maturity Date applicable to each Lender and (C) the
respective allocations of any Declining Lenders, Consenting Lenders, Extending
Lenders and New Lenders effective as of the Maturity Date applicable thereto. No
action by or consent of any Declining Lender shall be necessary in connection
with such assignment. In connection with any such assignment, the Borrower,
Administrative Agent, such Declining Lender and the replacement Lender shall
otherwise comply with Section 12.01; provided that if such Declining Lender does
not comply with Section 12.01 within five (5) Business Days after the Borrower’s
request, compliance with Section 12.01 (but only on the part of the Declining
Lender) shall not be required to effect such assignment.

(c) If any financial institution or other entity becomes a New Lender or any
Extending Lender’s Commitment is increased pursuant to Section 2.02(b), (x)
Loans made on or after the existing Maturity Date shall be made in accordance
with Section 2.01(a) or (b), as applicable, based on the respective Commitments
in effect on and after the existing Maturity Date and (y) if, on the date of
such joinder or increase, there are any Loans outstanding, such

 

25



--------------------------------------------------------------------------------

Loans shall on or prior to such date be prepaid from the proceeds of new Loans
made hereunder (reflecting such additional Lender or increase), which prepayment
shall be accompanied by accrued interest on the applicable Loans being prepaid
and any costs incurred by any Lender in accordance with Section 3.04.

(d) Each such Maturity Date Extension will not be effective as to any Lender
unless (a) no Default or Unmatured Default shall have occurred and be continuing
on or as of the date of such extension and (b) all representations and
warranties of the Borrower set forth in Article V shall be true and correct in
all material respects (except to the extent such representations and warranties
are qualified by “materiality” or “Material Adverse Effect” or similar terms, in
which case such representations and warranties shall be true and correct in all
respects) as if made on and as of the date of such extension, except to the
extent a representation or warranty is stated to relate solely to an earlier
date, in which case the representation or warranty shall be true and correct in
all material respects (except to the extent such representations and warranties
are qualified with “materiality” or “Material Adverse Effect” or similar terms,
in which case such representations and warranties shall be true and correct in
all respects) on and as such earlier date.

(e) The Administrative Agent shall promptly notify the Lenders of the
effectiveness of each extension pursuant to this Section 2.02.

Section 2.03 [Reserved].

Section 2.04 Types of Loans. The Loans may consist of Alternate Base Rate Loans
or Eurocurrency Loans, or a combination thereof, selected by the Borrower in
accordance with Sections 2.08 and 2.09.

Section 2.05 Fees; Reductions in Aggregate Commitment.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee in Dollars (the “Commitment Fee”) at
a per annum rate equal to the Commitment Fee Rate on the daily actual excess of
such Lender’s Commitment over the outstanding principal Dollar Equivalent of
such Lender’s outstanding Loans (such excess, such Lender’s “Actual Unused
Commitments”) as adjusted pursuant to Section 2.05(c), accruing from and
including the Effective Date to and including the date on which the Commitments
have been terminated in full and all Obligations hereunder have been paid in
full pursuant to Section 2.07(c), payable quarterly in arrears on each Payment
Date; provided that no Commitment Fee shall accrue hereunder with respect to the
Actual Unused Commitment of a Defaulting Lender so long as such Lender shall be
a Defaulting Lender.

(b) Fee Letter. The Borrower shall pay to the Administrative Agent, for the
account of the Lender as of the Effective Date, the fee in the amount and at the
time specified in the Fee Letter. Such fee shall be fully earned when paid and
shall be non-refundable for any reason whatsoever.

 

26



--------------------------------------------------------------------------------

(c) Voluntary Reductions in Aggregate Commitment. The Borrower shall have the
right, upon same day written notice to the Administrative Agent delivered prior
to 11:00 a.m. (New York time) on any Business Day, to terminate in whole or
reduce in part the unused portions of the Commitments of the Lenders at the
election of the Borrower. Each partial reduction of the Commitments shall be in
the aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and, once terminated, a Commitment may not be reinstated. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Commitments under this Section 2.05(c). Each voluntary
reduction of the Commitments pursuant to this Section 2.05(c) will be applied to
the outstanding Commitments of each Lender in accordance with such Lender’s Pro
Rata Share of the Revolving Facility. All fees in respect of the Commitments
(including any Commitment Fees) accrued until the effective date of any
termination of such Commitments shall be paid on the effective date of such
termination. For the avoidance of doubt, the Borrower shall not be permitted to
terminate in whole or reduce in part the Commitments to the extent that, after
giving effect to such termination, the then outstanding Dollar Equivalent of
Loans would exceed the Aggregate Commitment.

(d) Automatic Reductions in Commitments. The Aggregate Commitment shall
terminate on the Facility Termination Date.

Section 2.06 [Reserved].

Section 2.07 Prepayments and Repayments. (a) Optional Prepayments. The Borrower
may from time to time pay, without penalty or premium, all of its outstanding
Alternate Base Rate Loans, or, in a minimum aggregate amount of $10,000,000 or
any integral multiple of $1,000,000 in excess thereof, any portion of its
outstanding Alternate Base Rate Loans upon prior notice to the Administrative
Agent (which may be in a form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent) (stating
the proposed date and aggregate principal amount of the applicable prepayment)
at or before 1:00 p.m. (New York time) on the date of such payment. The Borrower
may from time to time pay, subject to the payment of any funding indemnification
amounts required by Section 3.04 but without penalty or premium, all of its
outstanding Eurocurrency Loans, or, in a minimum aggregate amount of (x) in the
case of Loans denominated in Dollars, $10,000,000 or any integral multiple of
$1,000,000 in excess thereof, (y) in the case of Loans denominated in Euro,
€10,000,000 or any integral multiple of €1,000,000 in excess thereof and (z) in
the case of Loans denominated in Sterling, £10,000,000 or any integral multiple
of £1,000,000 in excess thereof, any portion of its outstanding Eurocurrency
Loans upon prior notice to the Administrative Agent (stating the proposed date
and aggregate principal amount of the applicable prepayment) (I) (a) in the
event that HSBC is the sole Lender under the Revolving Facility on the date of
delivery of the applicable notice, at or before 1:00 p.m. (New York time) at
least two (2) Business Days prior to the date of such payment in the case of any
Eurocurrency Loans denominated in Dollars and (b) in the event that more than
one Person is a Lender under the Revolving Facility on the date of delivery of
the applicable notice, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) at or before 1:00 p.m. (New
York time) at least two (2) Business Days prior to the date of such payment in

 

27



--------------------------------------------------------------------------------

the case of any Eurocurrency Loans denominated in Dollars, but in no event shall
such notice period be longer than three (3) Business Days and (II) at or before
1:00 p.m. (New York time) at least four (4) Business Days prior to the date of
such payment, in the case of any Eurocurrency Loans denominated in a Foreign
Currency (or, in each case, subject to the payment of any funding
indemnification amounts, if any, required by Section 3.04, such other prior
notice as the Administrative Agent may agree to). Subject to Section 2.20, each
such prepayment shall be applied to the Loans outstanding at the direction of
the Borrower and will be applied to the outstanding Loans of each Lender in
accordance with such Lender’s Pro Rata Share of the Revolving Facility.

(b) Mandatory Prepayments. If the Administrative Agent notifies the Borrower, at
any time, that the Dollar Equivalent with respect to Loans denominated in any
Foreign Currency plus the then outstanding amount of Loans denominated in
Dollars, exceeds the Aggregate Commitment, then the Borrower shall within five
business days, prepay such Loans or take such other action, in each case, to the
extent necessary to eliminate any such excess.

(c) Repayments. The Borrower shall pay any unpaid principal of and accrued and
unpaid Obligations on or relating to the Loans in full on the Facility
Termination Date. This Agreement shall terminate on the Facility Termination
Date. Notwithstanding any such termination, until all of the Obligations (other
than contingent indemnity obligations) shall have been fully paid and satisfied
and all financing arrangements among the Borrower and the Lenders hereunder and
under the other Loan Documents shall have been terminated, all of the rights and
remedies under this Agreement and the other Loan Documents shall survive.

Section 2.08 Method of Selecting Types and Interest Periods for New Loans. The
Borrower shall select the Type of Borrowing and, in the case of each
Eurocurrency Loan, the Interest Period applicable thereto from time to time. The
Borrower shall give the Administrative Agent notice (which notice may be
conditioned on the satisfaction or waiver (in accordance with Section 8.02) of
the conditions set forth in Section 4.02) by a borrowing notice substantially in
the form of Exhibit D or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), in each
case appropriately completed and signed by an Authorized Officer of the Borrower
(a “Borrowing Notice”); provided that each such Borrowing Notice must be
received no later than (x) 11:00 a.m. (New York time) on the date of the
proposed borrowing of each Alternate Base Rate Loan, (y) (i) in the event that
HSBC is the sole Lender under the Revolving Facility on the date of delivery of
the applicable Borrowing Notice, 11:00 a.m. (New York time) two (2) Business
Days before the date of the proposed borrowing of each Eurocurrency Loan
denominated in Dollars and (ii) in the event that more than one Person is a
Lender under the Revolving Facility on the date of delivery of the applicable
Borrowing Notice, with the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed), 11:00 a.m. (New York time) two
(2) Business Days before the date of the proposed borrowing of each Eurocurrency
Loan denominated in Dollars, but in no event shall such notice period be longer
than three (3) Business Days and (z) 11:00 a.m. (New York time) four
(4) Business Days before the date of the proposed borrowing of each Eurocurrency
Loan denominated in a Foreign Currency. A Borrowing Notice shall specify:

(a) the date of the proposed borrowing, which shall be a Business Day, of such
Loans,

 

28



--------------------------------------------------------------------------------

(b) the aggregate amount and currency of the Loans comprising the proposed
borrowing (which Loan shall be in a minimum aggregate principal amount of (x) in
the case of Loans denominated in Dollars, $10,000,000 or any integral multiple
of $1,000,000 in excess thereof, (y) in the case of Loans denominated in Euro,
€10,000,000 or any integral multiple of €1,000,000 in excess thereof and (z) in
the case of Loans denominated in Sterling, £10,000,000 or any integral multiple
of £1,000,000 in excess thereof (or, in each case, if less, the unused Aggregate
Commitment as of such date)),

(c) the Type of Borrowing selected, and

(d) in the case of a proposed borrowing comprised of Eurocurrency Loans, the
Interest Period applicable thereto.

The location and number of the Borrower’s account to which proceeds of the Loans
are to be disbursed shall be set forth in written settlement instructions
executed by two Authorized Officers of the Borrower (neither of which shall hold
the title of Vice President, Global Treasury) and the Administrative Agent shall
have confirmed such location and number of the Borrower’s account to which
proceeds of a Loan are to be disbursed orally by telephone. Any change to the
location and number of the Borrower’s account to which proceeds of a Loan are to
be disbursed shall be set forth in written settlement instructions executed by
two Authorized Officers of the Borrower (neither of which shall hold the title
of Vice President, Global Treasury) and the Administrative Agent shall have
confirmed such change to the location and number of the Borrower’s account to
which proceeds of a Loan are to be disbursed orally by telephone.

If the Borrower fails to specify a currency in a Borrowing Notice requesting a
Loan, then the Loan so requested shall be made in Dollars.

No more than ten (10) Interest Periods shall be in effect at any time (unless
such limit has been waived by the Administrative Agent in its sole discretion).

Section 2.09 Conversion and Continuation of Outstanding Loans. Alternate Base
Rate Loans shall continue as Alternate Base Rate Loans unless and until such
Alternate Base Rate Loans are converted into Eurocurrency Loans pursuant to this
Section 2.09 or are prepaid or repaid in accordance with Section 2.07. Each
Eurocurrency Loan shall continue as a Eurocurrency Loan until the end of the
then applicable Interest Period therefor, at which time such Eurocurrency Loan
shall be automatically converted into an Alternate Base Rate Loan (provided,
that in the case of a Eurocurrency Loan denominated in a Foreign Currency, such
Eurocurrency Loan shall be continued as a Eurocurrency Loan in its original
currency with an Interest Period of one month), unless (x) such Eurocurrency
Loan is or was repaid in accordance with Section 2.07 or (y) the Borrower shall
have given the Administrative Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest

 

29



--------------------------------------------------------------------------------

Period, such Eurocurrency Loan continue as a Eurocurrency Loan for the same or
another Interest Period. The Borrower may elect from time to time to convert all
or any part of an Alternate Base Rate Loan into a Eurocurrency Loan. No Loan may
be converted into or continued as a Loan denominated in a different currency,
but instead must be prepaid in the original currency of such Loan and reborrowed
in the other currency. Notwithstanding anything to the contrary contained in
this Section 2.09 (except with the consent of the Required Lenders) when any
Default has occurred and is continuing each Eurocurrency Loan shall be continued
as a Loan in its original currency with an Interest Period not longer than one
month. The Borrower shall give the Administrative Agent notice substantially in
the form of Exhibit E or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent), in each
case appropriately completed and signed by an Authorized Officer of the Borrower
(a “Conversion/Continuation Notice”) of each conversion of an Alternate Base
Rate Loan into a Eurocurrency Loan or a continuation of a Eurocurrency Loan,
with each such Conversion/Continuation Notice to be received not later (I) (a)
in the event that HSBC is the sole Lender under the Revolving Facility on the
date of delivery of the applicable Conversion/Continuation Notice, 11:00 a.m.
(New York time) at least two (2) Business Days, in the case of any Loans
denominated in Dollars, prior to the date of the requested conversion or
continuation and (b) in the event that more than one Person is a Lender under
the Revolving Facility on the date of delivery of the applicable
Conversion/Continuation Notice, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) 11:00 a.m. (New York
time) at least two (2) Business Days, in the case of any Loans denominated in
Dollars, prior to the date of the requested conversion or continuation, but in
no event shall such notice period be longer than three (3) Business Days and
(II) 11:00 a.m. (New York time) at least four (4) Business Days, in the case of
any Eurocurrency Loans denominated in a Foreign Currency, prior to the date of
the requested conversion or continuation, in each case, specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the aggregate amount and Type of the Loan which is to be converted or
continued as a Eurocurrency Loan, and

(c) the duration of the Interest Period applicable thereto.

Section 2.10 Interest Rates. Each Alternate Base Rate Loan shall bear interest
on the outstanding principal amount thereof, for each day from and including the
date such Loan is made or is converted from a Eurocurrency Loan into an
Alternate Base Rate Loan pursuant to Section 2.09 hereof, to but excluding the
date it is paid or is converted into a Eurocurrency Loan pursuant to
Section 2.09 hereof, at a rate per annum equal to the Alternate Base Rate plus
the Applicable Margin for such day. Changes in the rate of interest on that
portion of any Loan maintained as an Alternate Base Rate Loan will take effect
simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Loan shall bear interest on the outstanding principal amount thereof, for each
day from and including the first day of the Interest Period applicable thereto
to (but not including) the last day of such Interest Period at the Eurocurrency
Rate (with the Eurocurrency Base Rate determined pursuant to clause (a) of the
definition thereof) for the applicable period plus the Applicable Margin. No
Interest Period may end after the Maturity Date.

 

30



--------------------------------------------------------------------------------

Section 2.11 Rates Applicable After Default. During the continuance of a Default
under Section 7.02 the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.02 requiring unanimous consent of the
Lenders to changes in interest rates, and which election and notice shall not be
required after a Default or Unmatured Default under Section 7.05 or 7.06),
declare that interest on the overdue amount of the Loans shall be payable at a
rate (after as well as before the commencement of any proceeding under any
Debtor Relief Laws) equal to 2% per annum in excess of the rate otherwise
payable thereon (and, with respect to any other overdue amounts, shall bear
interest at a rate equal to the Alternate Base Rate plus the Applicable Margin
applicable to Alternate Base Rate Loans plus 2% per annum) commencing on the
date of such Default and continuing until such Default is cured or waived.

Section 2.12 Method of Payment. Except as otherwise specified herein, all
payments by the Borrower of principal, interest and its other Obligations shall
be made, (i) with respect to Loans denominated in Dollars and the Aggregate
Commitment, in Dollars, and (ii) with respect to Loans denominated in any
Foreign Currency, in the applicable Foreign Currency in which such Loans are
denominated. All payments of the Obligations hereunder shall be made, without
setoff, deduction, or counterclaim, in immediately available funds to the
Administrative Agent at the Administrative Agent’s address specified pursuant to
Article XIII, or at any other Lending Installation of the Administrative Agent
specified in writing by the Administrative Agent to the Borrower, by 2:00 p.m.
(New York time), in the case of any payments made in Dollars, and not later than
the Applicable Time, in the case of any payments made in a Foreign Currency, in
each case, on the date when due and shall be applied ratably by the
Administrative Agent among the Lenders entitled thereto. Each payment delivered
to the Administrative Agent for the account of any Lender shall be delivered
promptly by the Administrative Agent to such Lender in the same type of funds
that the Administrative Agent received at such Lender’s address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.

Section 2.13 Noteless Agreement; Evidence of Indebtedness. (a) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender to the Borrower from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (A) the date and the amount of each Loan made hereunder, the Type thereof
and the Interest Period applicable thereto, (B) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (C) the effective date and amount of each Assignment and
Assumption delivered to and accepted by it and the parties thereto pursuant

 

31



--------------------------------------------------------------------------------

to Section 12.01, (D) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof, and (E) all other
appropriate debits and credits as provided in this Agreement, including, without
limitation, all fees, charges, expenses and interest. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control absent manifest
error.

(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
its Obligations in accordance with their terms.

(d) Any Lender may request that the Loans made or to be made by it be evidenced
by a promissory note in substantially the form of Exhibit C (each, a “Note”). In
such event, the Borrower shall prepare, execute and deliver to such Lender such
Note or Notes payable to such Lender (or its registered assigns). Thereafter,
the Loans evidenced by each such Note and interest thereon shall at all times
(including after any assignment pursuant to Section 12.01) be represented by one
or more Notes payable to the payee named therein or any assignee pursuant to
Section 12.01, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in clauses (a) and (b) above.

Section 2.14 Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Alternate Base Rate Loan shall be payable in arrears on each Payment Date,
commencing with the first such date to occur after the Borrowing Date with
respect to such Alternate Base Rate Loan and on any date on which the Alternate
Base Rate Loan is prepaid, whether due to acceleration or otherwise, and on the
Facility Termination Date. Interest accrued on each Eurocurrency Loan shall be
payable on the last day of its applicable Interest Period and on any date on
which such Eurocurrency Loan is prepaid, whether by acceleration or otherwise,
and on the Facility Termination Date. Interest accrued on each Eurocurrency Loan
having an Interest Period longer than three (3) months shall also be payable on
the last day of each three-month interval during such Interest Period. Interest
accrued pursuant to Section 2.11 shall be payable on demand. With respect to
(a) interest on all Loans (other than Alternate Base Rate Loans where the
interest is based on the Alternate Base Rate), Commitment Fees and other fees
hereunder, such interest or fees shall be calculated for actual days elapsed on
the basis of a 360-day year and (b) interest on Loans which are Alternate Base
Rate Loans where the interest is based on the Alternate Base Rate, such interest
shall be calculated for actual days elapsed on the basis of a 365/366-day year.
Interest shall be payable for the day a Loan is made but not for the day of any
payment on the amount paid if payment is received prior to 2:00 p.m. (New York
time), in the case of a Loan denominated in Dollars or (y) the Applicable Time,
in the case of a Loan denominated in a Foreign Currency, in each case, at the
place of payment. If any payment of principal of or interest on a Loan, any fees
or any other amounts payable to the Administrative Agent or any Lender hereunder
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day and, in the case of a principal
payment, such extension of time shall be included in computing interest, fees
and commissions in connection with such payment.

 

32



--------------------------------------------------------------------------------

Section 2.15 Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions; Availability of Loans. Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Commitment
reduction notice, Borrowing Notice, Conversion/Continuation Notice and
prepayment notice received by it hereunder. The Administrative Agent will notify
each Lender of the interest rate applicable to each Loan promptly upon
determination of such interest rate and will give each Lender and the Borrower
prompt notice of each change in the Alternate Base Rate. Not later than 1:00
p.m. (New York time), in the case of any Loan denominated in Dollars, and not
later than the Applicable Time, in the case of any Loan denominated in a Foreign
Currency, in each case, on each Borrowing Date, each Lender shall make available
its Loan or Loans in funds immediately available to the Administrative Agent’s
Office for the applicable currency. The Administrative Agent will make the funds
so received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

Section 2.16 Lending Installations. Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time. All terms of this Agreement shall apply to any
such Lending Installation and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending Installation.
Each Lender may, by written notice to the Administrative Agent and the Borrower
in accordance with Article XIII, designate replacement or additional Lending
Installations through which Loans will be made by it and for whose account Loan
payments are to be made.

Section 2.17 Payments Generally; Administrative Agent’s Clawback. (a) (i)
Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Alternate Base Rate Loans, prior to 12:00 noon (New York time) on the date of
the proposed Borrowing of such Loans) that such Lender will not make available
to the Administrative Agent such Lender’s share of such Loan, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.15 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate and (B) in the case of a payment to be
made by the Borrower, the interest rate applicable to Alternate Base Rate Loans.
If the Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Loan. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

33



--------------------------------------------------------------------------------

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (a) shall be conclusive, absent
manifest error.

(b) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 9.06(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 9.06(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 9.06(c).

Section 2.18 Replacement of Lender. If any Lender requests compensation under
Section 3.01 or 3.02, or if any Lender gives notice to the Borrower pursuant to
Section 3.03, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.05, or if any Lender is a Defaulting Lender, or if a Lender fails to
consent to an amendment or waiver approved by the Required Lenders as to any
matter for which such Lender’s consent is needed, or if any Lender is a
Declining Lender under Section 2.02, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 12.01), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 12.01(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.04) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

34



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.05,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable laws;

(e) in the case of any such assignment resulting from a failure to consent to an
amendment or waiver approved by the Required Lenders, such assignee shall have
consented to the relevant amendment or waiver; and

(f) in the case of any such assignment by a Declining Lender, such assignee
shall have consented to the applicable Maturity Date Extension and shall, for
all purposes, constitute a Consenting Lender.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.19 Sharing of Payments by Lenders. Except as otherwise specified in
this Agreement, if any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of the Loans made by it resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon greater than its Pro Rata Share of the Revolving Facility to
which it is entitled pursuant hereto, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans of the other
Lenders or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).

 

35



--------------------------------------------------------------------------------

The Borrower for itself and solely with respect to its Obligations consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

Section 2.20 Defaulting Lenders. (a) Adjustments. Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.02 and the definition of Required
Lender.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender under this Agreement or the other Loan Documents (whether voluntary or
mandatory, at maturity, pursuant to Section 8.01 or otherwise, and including any
amounts made available to the Administrative Agent by that Defaulting Lender
pursuant to Section 11.01), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Unmatured Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account (other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent (provided that such cash collateral shall be invested
solely in investments that provide for preservation of capital)) and released in
order to satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Unmatured Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied first to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied as set forth above in this sub-clause (ii). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender pursuant to this Section 2.20(a)(ii)
shall be deemed paid to and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.

 

36



--------------------------------------------------------------------------------

(iii) Certain Fees. The Defaulting Lender shall not be entitled to receive any
Commitment Fee pursuant to Section 2.05(a) for any period during which that
Lender is a Defaulting Lender.

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Pro Rata Shares of the Revolving Facility, whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

ARTICLE III

YIELD PROTECTION; TAXES

Section 3.01 Yield Protection. If, after the date of this Agreement, any Change
in Law:

(a) imposes, modifies or deems applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate);

(b) subjects any Lender to any Tax of any kind whatsoever (except for
(i) Indemnified Taxes or Other Taxes covered by Section 3.05 and (ii) Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(c) imposes on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

 

37



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency
Loans or of maintaining its obligation to make any such Eurocurrency Loan, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation under this Section 3.01 based on the occurrence of a Change in Law
arising solely from (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives promulgated
thereunder or issued in connection therewith or (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, unless such Lender is generally seeking compensation from other
borrowers that are similarly situated to and of similar creditworthiness with
respect to its similarly affected commitments, loans and/or participations under
agreements with such borrowers having provisions similar to this Section 3.01.

Section 3.02 Changes in Capital Adequacy Regulations; Certificates for
Reimbursement; Delay in Requests. (a) Changes in Capital Adequacy. If any Lender
determines that any Change in Law after the date of this Agreement affecting
such Lender or any Lending Installation of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. Notwithstanding the
foregoing, no Lender shall be entitled to seek compensation under this
Section 3.02 based on the occurrence of a Change in Law arising solely from
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives promulgated thereunder or issued in
connection therewith or (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, unless such Lender
is generally seeking compensation from other borrowers that are similarly
situated to and of similar creditworthiness with respect to its similarly
affected commitments, loans and/or participations under agreements with such
borrowers having provisions similar to this Section 3.02.

(b) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Section 3.01 or subsection (a) of this Section
and delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay to such Lender the amount shown as due on any such
certificate within fifteen (15) days after receipt thereof.

 

38



--------------------------------------------------------------------------------

(c) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section or
Section 3.01 shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender pursuant to the foregoing provisions of this Section or Section 3.01 for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(d) Additional Reserve Requirements. The Borrower shall pay to each Lender, as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Loans denominated in a Foreign Currency, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 30 days’ prior notice (with a copy to
the Administrative Agent) of such additional costs from such Lender. Such Lender
shall deliver a certificate to the Borrower setting forth in reasonable detail a
calculation of such actual costs incurred by such Lender and shall certify that
it is generally charging such costs to similarly situated customers of similar
creditworthiness of the applicable Lender under agreements having provisions
similar to this Section 3.02(d) after consideration of such factors as such
Lender then reasonably determines to be relevant (which determination shall be
made in good faith). If a Lender fails to give notice 30 days prior to the
relevant Payment Date, such additional costs shall be due and payable 30 days
from receipt of such notice. For the avoidance of doubt, any amounts paid under
this Section 3.02(d) shall be without duplication of eurocurrency adjustments in
the definition of “Eurocurrency Rate”.

Section 3.03 Illegality. If any Lender determines that any law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Installation to make, maintain or fund
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Foreign Currency in the London interbank market,
then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurocurrency Loans or to convert Alternate Base Rate Loans to Eurocurrency Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Loans of such
Lender to Alternate Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurocurrency Loans. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

39



--------------------------------------------------------------------------------

Section 3.04 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall, promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan on a day other than the last day of the Interest
Period for such Loan or other than upon prior notice to the Administrative Agent
(I) (a) in the event that HSBC is the sole Lender under the Revolving Facility
on the date of delivery of the applicable notice, at least two (2) Business Days
in advance in the case of any Loans denominated in Dollars and (b) in the event
more than one Person is a Lender under the Revolving Facility on the date of
delivery of the applicable notice, with the consent of the Administrative Agent
(such consent not to be unreasonably withheld or delayed) at least two
(2) Business Days in advance in the case of any Loans denominated in Dollars,
but in no event shall such notice period be longer than three (3) Business Days
and (II) at least four (4) Business Days in advance in the case of any Loans
denominated in a Foreign Currency (in each case, whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise, but excluding any prepayment
or conversion required pursuant to Section 3.03);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than an Alternate Base Rate Loan on the date or in the amount or currency
notified by the Borrower; or

(c) any assignment of a Eurocurrency Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.18;

including any foreign exchange losses and loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.04, each Lender shall be deemed to have funded each Eurocurrency
Loan made by it at the Eurocurrency Rate for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for such currency and
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Loan was in fact so funded.

Section 3.05 Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (i) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes.

 

40



--------------------------------------------------------------------------------

If, however, applicable laws require the Borrower or the Administrative Agent
(as determined in the good faith discretion of the Administrative Agent) to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such laws as determined by the Borrower or the Administrative Agent, as the
case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by applicable
law to withhold or deduct any Taxes from any payment, then (A) the Borrower or
the Administrative Agent, as applicable, shall withhold or make such deductions
as are determined by the Borrower or the Administrative Agent, as applicable, to
be required based upon the information and documentation it, or the applicable
taxing authority, has received pursuant to subsection (e) below (for the
avoidance of doubt, in the case of any such information and documentation
received by an applicable taxing authority, solely to the extent the Borrower or
the Administrative Agent has been provided with a copy of such information and
documentation or otherwise has actual knowledge of such information and
documentation and, in each case, is entitled to rely thereon), (B) the Borrower
or the Administrative Agent, as applicable, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
applicable law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or any Lender receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(b) Payment of Other Taxes. Without limiting the provisions of subsection
(a) above, the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable laws.

(c) Indemnification. (i) Without limiting the provisions of subsection (a) or
(b) above, the Borrower shall indemnify the Administrative Agent and each
Lender, and shall make payment in respect thereof within thirty (30) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent or such
Lender, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Borrower shall
also indemnify the Administrative Agent and shall make payment in respect
thereof within thirty (30) days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by clause (ii)(x)(1) of this subsection. A certificate as to the amount
of any such payment or liability delivered to the Borrower by a Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

41



--------------------------------------------------------------------------------

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify (x) the Borrower and the Administrative Agent,
and shall make payment in respect thereof within thirty (30) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of (1) the failure by such Lender to deliver,
or as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrower or the Administrative
Agent pursuant to subsection (e) or (2) the failure of such Lender to comply
with the provisions of Section 12.01(d) relating to the maintenance of a
Participant Register and (y) the Administrative Agent against any Indemnified
Taxes or Other Taxes attributable to such Lender (but only to the extent the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes or Other Taxes and without limiting the obligation of the
Borrower to do so) or Excluded Taxes attributable to such Lender, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Lender hereby authorizes the Administrative Agent
to set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of this Agreement or the Aggregate Commitment and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.05, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information (A) to secure any applicable
exemption from, or reduction in the rate of, deduction or withholding imposed by
any jurisdiction in respect of any payments to be made by the Borrower to such
Lender, and (B) as will permit the Borrower or the Administrative Agent, as the
case may be, to determine (1) whether or not payments made hereunder or under
any other Loan Document are subject to Taxes, (2) if applicable, the required
rate of withholding or deduction, and (3) such Lender’s entitlement to any
available exemption from, or reduction of, applicable Taxes in respect of all
payments to be made to such Lender by the Borrower pursuant to this Agreement or
otherwise to establish such Lender’s status for withholding tax purposes in the
applicable jurisdiction.

 

42



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, if the Borrower (or, if
the Borrower is disregarded as an entity separate from its owner for U.S.
federal income tax purposes, the Person treated as its owner for U.S. federal
income tax purposes) is a “United States person” within the meaning of
Section 7701(a)(30) of the Code,

(A) any Lender (or, if such Lender is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes) that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Administrative Agent) executed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements;

(B) each Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal income tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender (or, if such Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, the Person
treated as its owner for U.S. federal income tax purposes) is legally entitled
to do so), whichever of the following is applicable:

(1) executed originals of Internal Revenue Service Form W-8BEN or W-BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party,

(2) executed originals of Internal Revenue Service Form W-8ECI,

(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,

 

43



--------------------------------------------------------------------------------

(4) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal income tax purposes, the
Person treated as its owner for U.S. federal income tax purposes) claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender (or such other
Person) is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) executed originals of
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or

(5) executed originals of any other form prescribed by applicable laws as a
basis for claiming exemption from or a reduction in U.S. federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable laws to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

(C) each Lender shall deliver to the Administrative Agent and the Borrower such
documentation reasonably requested by the Administrative Agent or the Borrower
sufficient for the Administrative Agent and the Borrower to comply with their
obligations under FATCA and to determine whether payments to such Lender are
subject to withholding tax under FATCA. Solely for purposes of this sub-clause
(C), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender and
as may be reasonably necessary (including the re-designation of its Lending
Installation), to avoid any requirement of applicable laws of any jurisdiction
that the Borrower or the Administrative Agent make any withholding or deduction
for taxes from amounts payable to such Lender.

(f) Treatment of Certain Refunds. Unless required by applicable laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, exercised in good faith that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other

 

44



--------------------------------------------------------------------------------

Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, as the case may be, agrees to repay the amount paid over
to the Borrower (plus any penalties, interest (to the extent accrued from the
date such refund is paid over to the Borrower) or other charges imposed by the
relevant Governmental Authority), to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent or any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.

Section 3.06 Mitigation Obligations. If any Lender requests compensation under
Section 3.01 or Section 3.02, or the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.05, or if any Lender gives a notice pursuant to
Section 3.03, then such Lender shall use reasonable efforts to designate a
different Lending Installation for funding or booking its Loans hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01, 3.02 or 3.05, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.03, as applicable, and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Section 3.07 Inability to Determine Rates. (a) If the Required Lenders determine
that for any reason in connection with any request for a Eurocurrency Loan or a
conversion to or continuation thereof that (i) deposits (whether in Dollars or a
Foreign Currency) are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurocurrency Loan, (ii) adequate and reasonable means do not exist for
determining the Eurocurrency Base Rate for any requested Interest Period with
respect to a proposed Eurocurrency Loan (whether denominated in Dollars or a
Foreign Currency), or (iii) the Eurocurrency Base Rate for any requested
Interest Period with respect to a proposed Eurocurrency Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Loans
in the affected currency shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for the making of,
conversion to, or continuation of, Eurocurrency Loans of the affected currency
or, failing that, will be deemed to have converted such request into a request
for Alternate Base Rate Loans in the amount specified therein.

 

45



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
made by notice to the Borrower and shall be conclusive absent manifest error),
or the Borrower or Required Lenders notify the Administrative Agent (with, in
the case of the Required Lenders, a copy to Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

(i) (A) deposits (whether in Dollars or any Foreign Currency) are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of any applicable Eurocurrency Loan for the
applicable currency or (B) adequate and reasonable means do not exist for
ascertaining LIBOR for the applicable currency for any requested Interest
Period, including, without limitation, because the Eurocurrency Base Rate is not
available or published on a current basis, and in each case such circumstances
are unlikely to be temporary, or

(ii) the administrator of the Eurocurrency Base Rate for the applicable currency
or a Governmental Authority having jurisdiction over the Administrative Agent
has made a public statement identifying a specific date after which LIBOR for
the applicable currency or the Eurocurrency Base Rate for the applicable
currency shall no longer be made available, or used for determining the interest
rate of loans (such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans in the U.S. market denominated in the applicable currency
being executed at the time, or that include language similar to that contained
in this Section 3.07, are being generally executed or amended, as applicable, to
incorporate or adopt, as applicable, a new benchmark interest rate to replace
LIBOR for the applicable currency,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement (a “LIBOR
Successor Amendment”) to replace the Eurocurrency Base Rate with respect to the
applicable currency with an alternate benchmark rate, giving due consideration
to any evolving or then existing convention for similar syndicated credit
facilities in the U.S. market denominated in the applicable currency for such
alternative benchmarks (any such proposed rate, a “Replacement Rate”) and any
such amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.

If no Replacement Rate has been determined and the circumstances under clause
(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the Eurocurrency Base Rate
component shall no longer be utilized in determining the Alternate Base Rate.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Loans (to the extent
of the affected Eurocurrency Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of
Alternate Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

 

46



--------------------------------------------------------------------------------

Section 3.08 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of this Agreement or the Aggregate Commitment,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Initial Effectiveness. The Lenders’ Commitments shall become
effective hereunder on and as of the first date (the “Effective Date”) on which
the Borrower has furnished to the Administrative Agent (or, in the case of
Section 4.01(f), the Borrower shall have paid) the following:

(a) Copies of the articles of incorporation of the Borrower, together with all
amendments thereto, and a certificate of good standing for the Borrower, each
certified by the appropriate governmental officer in its jurisdiction of
incorporation;

(b) Copies, certified by the Secretary, Assistant Secretary or General Counsel
of the Borrower, of the Borrower’s by-laws and of its Board of Directors’
resolutions and of resolutions or actions of any other body authorizing the
execution of the Loan Documents to which it is a party and a certification that
there have been no changes to its articles of incorporation provided pursuant to
Section 4.01(a);

(c) An incumbency certificate, executed by the Secretary, Assistant Secretary or
General Counsel of the Borrower, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers or employees of
the Borrower authorized to sign the Loan Documents to which the Borrower is a
party and to request Loans hereunder, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower;

(d) An officer’s certificate, substantially in the form of Exhibit F, dated as
of the Effective Date, signed by an Authorized Officer of the Borrower,
certifying that (x) on the Effective Date, no Default or Unmatured Default has
occurred and is continuing and (y) the representations and warranties contained
in Article V are true and correct in all material respects (except to the extent
such representations and warranties are qualified by “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) as of the Effective Date,
except to the extent any such representation or warranty is stated to relate
solely to an earlier date, in which case such representation or warranty shall
have been true and correct in all material respects (except to the extent such
representations and warranties are qualified with “materiality” or “Material
Adverse Effect” or similar terms, in which case such representations and
warranties shall be true and correct in all respects) on and as of such earlier
date;

 

47



--------------------------------------------------------------------------------

(e) A written opinion (addressed to the Administrative Agent and the Lenders and
dated the Effective Date) of Davis Polk & Wardwell LLP in form and substance
reasonably acceptable to the Administrative Agent;

(f) All documented fees, costs and expenses due and payable to the Arranger or
the Administrative Agent, for itself and on behalf of the Lenders (including
pursuant to the Fee Letter), or its counsel on the Effective Date and (in the
case of expenses) for which the Borrower has received an invoice at least three
(3) Business Days prior to the Effective Date; and

(g) At least three (3) Business Days prior to the Effective Date, the Borrower
shall have provided the documentation and other information to the
Administrative Agent that is required by bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the U.S. Patriot Act, to the extent such
information was reasonably requested by the Arranger or the Administrative Agent
(including on behalf of any Lender) in writing at least ten (10) days prior to
the Effective Date.

(h) From each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) customary written evidence reasonably satisfactory
to the Administrative Agent (which may include telecopy or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

Without limiting the generality of the provisions of Section 8.02, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Section 4.02 Each Borrowing Date. Each Lender’s obligations to make any Loan
hereunder shall become effective upon the satisfaction or waiver (in accordance
with Section 8.02) of the following conditions on or after the Effective Date:

(a) The Effective Date shall have occurred;

(b) No Default or Unmatured Default has occurred and is continuing, or would
result from such Borrowing;

(c) Each of the representations and warranties contained in Article V (other
than the representations and warranties contained in Sections 5.05 and 5.06 in
the case of any Borrowings made after the Effective Date other than on any
Borrowing made on an Extension Date or Increase Date) are, in each case, true
and correct in all material respects (except to the extent such representations
and warranties are qualified by “materiality” or “Material Adverse Effect”

 

48



--------------------------------------------------------------------------------

or similar terms, in which case such representations and warranties shall be
true and correct in all respects) as of such Borrowing Date, except to the
extent any such representation or warranty is stated to relate solely to an
earlier date, in which case such representation or warranty shall have been true
and correct in all material respects (except to the extent such representations
and warranties are qualified by “materiality” or “Material Adverse Effect” or
similar terms, in which case such representations and warranties shall be true
and correct in all respects) on and as of such earlier date;

(d) The Administrative Agent shall have received a Borrowing Notice in
accordance with Section 2.08.

Each Borrowing Notice shall constitute a representation and warranty by the
Borrower as to the matters specified in paragraphs (b) and (c) of this Section.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants as follows to each Lender and the
Administrative Agent as of the Effective Date and thereafter on each date as
required by Sections 2.01(b), 2.02 and 4.02 (it being agreed that the
representations and warranties contained in Sections 5.05 and 5.06 shall be made
only as of the Effective Date, each Extension Date and each Increase Date):

Section 5.01 Existence and Standing. The Borrower (a) is a corporation,
partnership, limited liability company or other entity duly and properly
incorporated or organized, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization and (b) has all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted, except to the extent that the failure to have such authority would
not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization and Validity. The Borrower has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder. The execution and delivery by the Borrower
of the Loan Documents and the performance of its obligations thereunder have
been duly authorized by proper proceedings, and the Loan Documents constitute
legal, valid and binding obligations of the Borrower enforceable against it in
accordance with their terms, except as may be limited by bankruptcy, insolvency
or similar laws relating to or affecting creditors’ rights generally and by
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 5.03 No Conflict; Government Consent. (a) Neither the execution and
delivery by the Borrower of the Loan Documents, nor the consummation of the
transactions therein contemplated, nor compliance with the provisions thereof
will violate (i) any law, rule, regulation, order, writ, judgment, injunction,
decree or award binding on the Borrower, (ii) the Borrower’s bylaws, articles or
certificate of incorporation, partnership agreement, certificate of partnership,
operating agreement or other management agreement, articles or certificate of

 

49



--------------------------------------------------------------------------------

organization or other similar formation, organizational or governing documents,
instruments and agreements, as the case may be, or (iii) the provisions of any
indenture, instrument or agreement to which the Borrower is a party or is
subject, or by which it, or its Property, is bound, except in the case of
clauses (i) and (iii) where such violation would not reasonably be expected to
have a Material Adverse Effect.

(b) No order, consent, adjudication, approval, license, authorization, or
validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by the Borrower, is required to
be obtained by the Borrower in connection with the execution and delivery of the
Loan Documents, the borrowings under the Loan Documents, the payment and
performance by the Borrower of its Obligations or the legality, validity,
binding effect or enforceability of the Loan Documents.

Section 5.04 Financial Statements. (i) The August 31, 2018 audited consolidated
financial statements of the Borrower and its Subsidiaries heretofore delivered
to the Administrative Agent and the Lenders, copies of which are included in the
Borrower’s Annual Report on Form 10-K as filed with the SEC, and, if applicable,
the audited consolidated financial statements of the Borrower and its
Subsidiaries as of the last day of the fiscal year for which the Borrower has
most recently filed an annual report on Form 10-K and (ii) the unaudited
consolidated financial statements of the Borrower and its Subsidiaries for
November 30, 2018, February 28, 2019 and May 31, 2019, copies of which are
included in the Borrower’s quarterly report on Form 10-Q as filed with the SEC,
and, if applicable, the unaudited consolidated financial statements of the
Borrower and its Subsidiaries as of the last day of the most recent fiscal
quarter for which the Borrower has most recently filed a quarterly report on
Form 10-Q, (a) were prepared in accordance with GAAP, (b) fairly present in all
material respects the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such dates and the consolidated results of
their operations and cash flows for the period then ended and (c) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof that are required under
Agreement Accounting Principles to be reflected thereon.

Section 5.05 Material Adverse Effect. Except as disclosed in the Borrower SEC
Reports (excluding any disclosures set forth in any risk factor section and in
any section relating to forward-looking or safe harbor statements), since
August 31, 2018 there has been no material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 5.06 Litigation. As of the Effective Date, there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which has not been disclosed in the Borrower
SEC Reports (a) that would reasonably be expected to have a Material Adverse
Effect or (b) which seeks to prevent, enjoin or delay the making of any Loan or
otherwise calls into question the validity of any Loan Document and as to which
there is a reasonable possibility of an adverse decision.

 

50



--------------------------------------------------------------------------------

Section 5.07 Regulation U. The Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate of buying or carrying margin stock
(within the meaning of Regulation U or Regulation X); and after applying the
proceeds of the Loans, margin stock (as defined in Regulation U) constitutes not
more than twenty-five percent (25%) of the value of those assets of the Borrower
which are subject to any limitation on sale or pledge, or any other restriction
hereunder.

Section 5.08 Investment Company Act. The Borrower is not an “investment
company”, a company “controlled by” an “investment company” or a company
required to register as an “investment company,” each as defined in the
Investment Company Act of 1940, as amended.

Section 5.09 OFAC, FCPA. None of the Borrower, any of its Subsidiaries, or, to
the knowledge of the Borrower, any directors or officers of the Borrower or any
of its Subsidiaries, is the subject of Sanctions. None of the Borrower or its
Subsidiaries is located, organized or resident in a country or territory that is
the subject of Sanctions. No part of the proceeds of the Loans shall be used by
the Borrower in violation of the United States Foreign Corrupt Practices Act of
1977, as amended or Sanctions.

Section 5.10 Disclosure. All information (other than financial projections and
other forward-looking information and information of a general economic or
industry nature) (as used in this Section 5.10, the “Information”) provided by
or on behalf of the Borrower or its representatives to the Administrative Agent
or the Lenders in written form in connection with the transactions contemplated
hereby does not, when taken as a whole, and will not, when furnished and when
taken as a whole, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein, when
taken as a whole, not materially misleading when taken as a whole and in light
of the circumstances under which such statements were made (giving effect to any
supplements then or theretofore furnished).

ARTICLE VI

COVENANTS

From the Effective Date, so long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder (other than any contingent
indemnification obligations for which no claim has been made) shall remain
unpaid or unsatisfied:

Section 6.01 Financial Reporting. The Borrower will maintain, for itself and
each Subsidiary, a system of accounting established and administered in
accordance with GAAP, and furnish to the Administrative Agent for the
Administrative Agent’s distribution to the Lenders:

(a) As soon as available, but in any event on or prior to the earlier of (i) the
90th day after the close of each of its fiscal years and (ii) the day that is
five (5) Business Days after the date the Borrower’s annual report on Form 10-K
is required to be filed with the SEC after giving effect to any extensions
permitted by the SEC (commencing with the first fiscal year of the

 

51



--------------------------------------------------------------------------------

Borrower ending after the Effective Date), a consolidated balance sheet as of
the end of such period, related statements of earnings, statements of equity and
cash flows prepared in accordance with GAAP on a consolidated basis for itself
and its Subsidiaries together with an audit report certified by independent
certified public accountants of recognized standing whose opinion shall not be
qualified as to the scope of the audit or as to the status of the Borrower and
its consolidated Subsidiaries as a going concern, accompanied by any management
letter prepared by said accountants.

(b) As soon as available, but in any event on or prior to the earlier of (i) the
45th day after the close of the first three quarterly periods of each of its
fiscal years and (ii) the day that is five (5) Business Days after the date the
Borrower’s quarterly report on Form 10-Q is required to be filed with the SEC
after giving effect to any extensions permitted by the SEC (commencing with the
first fiscal quarter of the Borrower ending after the Effective Date), for
itself and its Subsidiaries, a consolidated unaudited balance sheet as at the
close of each such period and consolidated unaudited statements of earnings,
statements of equity and cash flows for the period from the beginning of such
fiscal year to the end of such quarter, all certified by its chief financial
officer, chief accounting officer or treasurer.

(c) Together with the financial statements required under Sections 6.01(a) and
(b), a compliance certificate in substantially the form of Exhibit A signed by
its chief financial officer, chief accounting officer or treasurer showing the
calculations necessary to determine compliance with the financial covenant set
forth in Section 6.10 and stating that no Default or Unmatured Default exists,
or if any Default or Unmatured Default exists, stating the nature and status
thereof, it being understood and agreed that in the event the Borrower delivers
a notice to the Administrative Agent pursuant to the proviso to the definition
of “Agreement Accounting Principles” the Borrower shall deliver an additional
calculation of compliance with the financial covenant set forth in Section 6.10
demonstrating that notwithstanding GAAP in effect at such time, the Borrower has
complied with Section 6.10 under GAAP as in effect and applied immediately
before such change in GAAP (in the case of such a notice under “Agreement
Accounting Principles); provided that in no event shall the Borrower be required
to furnish the Administrative Agent with more than one version of financial
statements pursuant to Section 6.01(a) or Section 6.01(b) prepared in accordance
with different versions of GAAP as a result of any such notice.

(d) Such other information with respect to the business, condition or
operations, financial or otherwise, and Properties of the Borrower and its
Subsidiaries as the Administrative Agent, including at the request of any
Lender, may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at
http://investor.walgreensbootsalliance.com or such other website with respect to
which the Borrower may from time to time notify the Administrative Agent and to
which the Lenders have access; or (ii) on which such documents are posted on the
Borrower’s behalf by the Administrative Agent on SyndTrak or another relevant
website, if any, to which each Lender and

 

52



--------------------------------------------------------------------------------

the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent) or filed electronically
through EDGAR and available on the Internet at www.sec.gov; provided that the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting or filing of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may make available to the Lenders materials and/or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger and the Lenders
to treat the Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent the Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.10); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arranger
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform that is not
designated “Public Side Information.”

Section 6.02 Use of Proceeds. The Borrower will, and will cause each of its
Subsidiaries to, use the proceeds of the Loans for general corporate purposes.
The Borrower shall use the proceeds of the Loans in compliance with all
applicable legal and regulatory requirements and any such use shall not result
in a violation of any such requirements, including, without limitation,
Regulation U and Regulation X, the Securities Act of 1933 and the Securities
Exchange Act of 1934 and the regulations promulgated thereunder.

Section 6.03 Notice of Default. The Borrower will give prompt notice in writing
to the Lenders of the occurrence of any Default or Unmatured Default after an
Authorized Officer becomes aware of such Default or Unmatured Default.

Section 6.04 Conduct of Business. The Borrower will, and will cause each of its
Major Subsidiaries to, except as otherwise permitted by Section 6.07, do all
things necessary to remain duly incorporated or organized, validly existing and
(to the extent such concept applies to

 

53



--------------------------------------------------------------------------------

such entity) in good standing as a corporation, partnership, limited liability
company or other entity in its jurisdiction of incorporation or organization, as
the case may be, and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted, except in each case (other
than valid existence of the Borrower) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

Section 6.05 Compliance with Laws. The Borrower will, and will cause each of its
Major Subsidiaries to, comply in all material respects with all applicable laws,
rules, regulations and orders (such compliance to include, without limitation,
compliance with ERISA and Environmental Laws and paying before the same become
delinquent all taxes, assessments and governmental charges imposed upon it or
upon its property except to the extent contested in good faith), except to the
extent such noncompliance would not have a Material Adverse Effect.

Section 6.06 Inspection; Keeping of Books and Records. Subject to applicable law
and third party confidentiality agreements entered into by the Borrower or any
Subsidiary in the ordinary course of business, the Borrower will, and will cause
each Subsidiary to, permit the Administrative Agent, during the continuance of a
Default or Unmatured Default, by its representatives and agents, to inspect any
of the Property, books and financial records of the Borrower and each
Subsidiary, to examine and make copies of the books of accounts and other
financial records of the Borrower and each Subsidiary, and to discuss the
affairs, finances and accounts of the Borrower and each Subsidiary with their
respective officers at such reasonable times and intervals as the Administrative
Agent may designate but in all events upon reasonable prior notice to the
Borrower’s Finance Department, Attention: Chief Accounting Officer, with a copy
to Vice President, Global Treasury. The Borrower shall keep and maintain, and
cause each of its Subsidiaries to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity with GAAP
shall be made of all dealings and transactions in relation to their respective
businesses and activities.

Section 6.07 Merger. (a) The Borrower will not merge into or consolidate with
any other Person, unless (i) the Person formed by such consolidation or into
which the Borrower is merged shall be a Person organized and existing under the
laws of the United States of America, any State thereof or the District of
Columbia and shall expressly assume pursuant to an instrument executed and
delivered to the Administrative Agent, and in form and substance reasonably
satisfactory to the Administrative Agent, the Borrower’s obligations for the due
and punctual payment of the Obligations and the performance of every covenant of
this Agreement on the part of the Borrower to be performed; and (ii) immediately
after giving effect to such transaction, no Default or Unmatured Default shall
have occurred and be continuing. For the avoidance of doubt, this Section 6.07
shall only apply to a merger or consolidation in which the Borrower is not the
surviving Person.

(b) Upon any consolidation by the Borrower with or merger by the Borrower into
any other Person, the successor Person formed by such consolidation or into
which the Borrower is merged shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein.

 

54



--------------------------------------------------------------------------------

Section 6.08 Sale of Assets. The Borrower will not lease, sell or otherwise
dispose of, or permit one or more Subsidiaries to lease, sell or otherwise
dispose of, all or substantially all of the Property of the Borrower and the
Subsidiaries, taken as a whole, to any Person, unless, immediately before and
after giving effect thereto, no Default or Unmatured Default would exist.

Section 6.09 Liens. The Borrower will not, and will not permit any Major
Subsidiary to, create or suffer to exist any Lien in, of or on any of its
Property, in each case to secure or provide for the payment of any Indebtedness
for Borrowed Money, except:

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with the Agreement
Accounting Principles shall have been set aside on its books.

(b) Liens for taxes, assessments or governmental charges or levies on its
Property regardless of their delinquency or whether they can be paid without
penalty provided such taxes, assessments, charges or levies do not in the
aggregate at any one time exceed $10,000,000.

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens
and other similar liens arising in the ordinary course of business which secure
payment of obligations not more than sixty (60) days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with the Agreement Accounting Principles shall have been
set aside on its books.

(d) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation.

(e) Utility easements, building restrictions and such other encumbrances or
charges against real property as the Borrower reasonably deems necessary or
desirable consistent with past practices.

(f) Precautionary Liens provided by the Borrower or any Major Subsidiary in
connection with the sale, assignment, transfer or other disposition of assets by
the Borrower or any Major Subsidiary which transaction is determined by the
Board of Directors of the Borrower or such Major Subsidiary to constitute a
“sale” under accounting principles generally accepted in the United States.

(g) Liens existing on the date hereof securing Indebtedness for Borrowed Money
(and the replacement, extension or renewal thereof upon or in the same
property).

(h) Liens securing Indebtedness for Borrowed Money in an aggregate amount,
immediately after giving effect to the incurrence of such Indebtedness for
Borrowed Money, not to exceed 15% of Total Tangible Assets.

 

55



--------------------------------------------------------------------------------

(i) Liens on deposits, cash or cash equivalents, if any, in favor of any issuer
of one or more letters of credit issued under the Existing Revolving Credit
Agreement to cash collateralize or otherwise secure the obligations of a
defaulting lender to fund risk participations thereunder.

(j) Usual and customary set off rights with respect to bank accounts and
brokerage accounts in the ordinary course of business.

(k) Usual and customary deposits in favor of lessors and similar deposits in the
ordinary course of business.

(l) Liens existing on property of any Person acquired by the Borrower or Major
Subsidiary, other than any such Lien or security interest created in
contemplation of such acquisition (and the replacement, extension or renewal
thereof upon or in the same property).

Section 6.10 Financial Covenant. As of the last day of each fiscal quarter of
the Borrower, commencing with the first full fiscal quarter-end date occurring
after the Effective Date, the ratio of Consolidated Debt to Total Capitalization
shall not be greater than 0.60:1.00; provided that upon the consummation of any
Material Acquisition and the written election of the Borrower to the
Administrative Agent (which shall promptly notify the Lenders) no later than
thirty days following the consummation of a Material Acquisition, the maximum
permitted ratio of Consolidated Debt to Total Capitalization set forth above
shall increase to 0.70 to 1.00 with respect to the last day of the fiscal
quarter during which such Material Acquisition shall have been consummated and
the last day of each of the immediately following three consecutive fiscal
quarters; provided further that (i) the Borrower may only make an election
pursuant to the immediately preceding proviso on two separate occasions prior to
the Maturity Date and (ii) from the period beginning on the date the definitive
documentation relating to any Material Acquisition is entered into (or, in the
case of a Material Acquisition in the form of a tender offer or similar
transaction, after the offer shall have been launched) prior to the date such
Material Acquisition is consummated (or such definitive documentation is
terminated), any Acquisition Debt and the proceeds thereof shall be excluded
from the calculation of the ratio of Consolidated Debt to Total Capitalization.

Section 6.11 Sanctions. The Borrower and its Subsidiaries will not, directly or,
to the knowledge of the Borrower, indirectly, (a) use the proceeds of the Loans,
or (b) lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, in each case,
to fund any activities or business (x) of or with any individual or entity named
on the most current list of Specially Designated Nationals or Blocked Persons
maintained by OFAC or the U.S. Department of State, or (y) in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, except in the case of (a) or (b) to the extent licensed by
OFAC or otherwise permissible under U.S. law.

 

56



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

Section 7.01 Breach of Representations or Warranties. Any representation or
warranty made by the Borrower to the Lenders or the Administrative Agent under
this Agreement, or any certificate or information delivered in connection with
this Agreement, shall be false in any material respect when made or deemed made.

Section 7.02 Failure to Make Payments When Due. Nonpayment of (a) principal of
any Loan when due, or (b) interest upon any Loan, any Commitment Fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after such interest, fee or other Obligation becomes due.

Section 7.03 Breach of Covenants. The breach by the Borrower of (a) any of the
terms or provisions of Section 6.03, 6.07, 6.08, 6.09 or 6.10 or (b) any of the
other terms or provisions of this Agreement which is not remedied within thirty
(30) days after an Authorized Officer of the Borrower knows of the occurrence
thereof.

Section 7.04 Cross Default. (a) The Borrower or any Major Subsidiary shall fail
to pay any principal of or premium or interest on (x) any Indebtedness for
Borrowed Money which is outstanding in a principal amount of at least the
Requisite Amount in the aggregate (but excluding indebtedness arising hereunder)
or (y) a Capitalized Lease in respect of any single Property in an amount equal
to at least $500,000,000, in each case, of the Borrower or such Major Subsidiary
(as the case may be), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness for Borrowed Money
or Capitalized Lease, as applicable, unless adequate provision for any such
payment has been made in form and substance satisfactory to the Required
Lenders.

(b) Any (x) Indebtedness for Borrowed Money of the Borrower or any Major
Subsidiary which is outstanding in a principal amount of at least the Requisite
Amount in the aggregate or (y) Capitalized Lease in respect of any single
Property in an amount equal to at least $500,000,000, in each case, shall be
declared to be due and payable, or required to be prepaid (other than by a
scheduled required prepayment), redeemed, purchased or defeased, or an offer to
prepay, redeem, purchase or defease such Indebtedness for Borrowed Money or
Capitalized Lease, as applicable, shall be required to be made, in each case
prior to the stated maturity thereof as a result of a breach by the Borrower or
such Major Subsidiary (as the case may be) of the agreement or instrument
relating to such Indebtedness for Borrowed Money or Capitalized Lease, as
applicable, and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness
for Borrowed Money or Capitalized Lease, as applicable, unless adequate
provision for the payment of such Indebtedness for Borrowed Money or Capitalized
Lease, as applicable, has been made in form and substance satisfactory to the
Required Lenders.

(c) The Borrower or any of its Major Subsidiaries shall admit in writing its
inability to pay its debts generally as they become due.

 

57



--------------------------------------------------------------------------------

Section 7.05 Voluntary Bankruptcy; Appointment of Receiver; Etc. The Borrower or
any of its Major Subsidiaries shall (a) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(b) make an assignment for the benefit of creditors, (c) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (d) institute any proceeding seeking an order for relief under the
Federal bankruptcy laws as now or hereafter in effect or seeking to adjudicate
it bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (e) take any corporate or
partnership action to authorize or effect any of the foregoing actions set forth
in this Section 7.05, or (f) fail to contest in good faith any appointment or
proceeding described in Section 7.06.

Section 7.06 Involuntary Bankruptcy; Appointment of Receiver; Etc. Without the
application, approval or consent of the Borrower or any of its Major
Subsidiaries, a receiver, trustee, custodian, examiner, liquidator or similar
official shall be appointed for the Borrower or any of its Major Subsidiaries or
any Substantial Portion of its Property, or a proceeding described in
Section 7.05(d) shall be instituted against the Borrower or any of its Major
Subsidiaries, and such appointment continues undischarged, or such proceeding
continues undismissed or unstayed, in each case, for a period of sixty
(60) consecutive days.

Section 7.07 Judgments. The Borrower or any of its Major Subsidiaries shall fail
within sixty (60) days to pay, bond or otherwise discharge one or more judgments
or orders for the payment of money (except to the extent covered by independent
third party insurance and as to which the insurer has not disclaimed coverage)
in excess of the Requisite Amount (or the equivalent thereof in currencies other
than Dollars) in the aggregate, which judgment(s), in any such case, is/are not
stayed on appeal or otherwise being appropriately contested in good faith.

Section 7.08 Unfunded Liabilities. (i) The aggregate Unfunded Liabilities of all
Plans would reasonably be expected to result in a material adverse effect on the
financial condition, results of operations, business or Property of the Borrower
and its Subsidiaries taken as a whole; (ii) the present value of the unfunded
liabilities to provide the accrued benefits under all Foreign Pension Plans in
the aggregate would reasonably be expected to result in a material adverse
effect on the financial condition, results of operations, business or Property
of the Borrower and its Subsidiaries taken as a whole; or (iii) any Reportable
Event shall occur in connection with any Plan and such Reportable Event would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 7.09 [Reserved].

 

58



--------------------------------------------------------------------------------

Section 7.10 Other ERISA Liabilities. The Borrower, any Subsidiary or any other
member of the Controlled Group shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred withdrawal liability or become obligated
to make contributions to a Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, any Subsidiary or any other member of the Controlled Group as
withdrawal liability (determined as of the date of such notification), would
reasonably be expected to result in a material adverse effect on the financial
condition, results of operations, business or Property of the Borrower and its
Subsidiaries taken as a whole.

Section 7.11 Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations (other than contingent indemnification obligations that
survive the termination of this Agreement), ceases to be in full force and
effect; or the Borrower contests in any manner the validity or enforceability of
any Loan Document; or the Borrower denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document for any reason other than as expressly permitted
hereunder or thereunder.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

Section 8.01 Acceleration, Etc. If any Default described in Section 7.05 or 7.06
occurs, the obligations of the Lenders to make Loans shall automatically
terminate and the Obligations of the Borrower shall immediately become due and
payable without any election or action on the part of the Administrative Agent
or any Lender. If any other Default occurs, the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) may terminate or
suspend (in whole or in part) the obligations of the Lenders to make Loans or
declare the Obligations of the Borrower to be due and payable (in whole or in
part), whereupon such Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrower hereby expressly waives. Promptly upon any acceleration of the
Obligations, the Administrative Agent will provide the Borrower with notice of
such acceleration.

If, within thirty (30) days after acceleration of the maturity of the
Obligations of the Borrower or termination of the obligations of the Lenders to
make Loans hereunder as a result of any Default (other than any Default as
described in Section 7.05 or 7.06) and before any judgment or decree for the
payment of the Obligations due shall have been obtained or entered, the Required
Lenders (in their sole discretion) shall so direct, the Administrative Agent
shall, by notice to the Borrower, rescind and annul such acceleration and/or
termination.

Section 8.02 Amendments. Subject to the provisions of this Article VIII and
except as otherwise specified in this Agreement (including pursuant to a LIBOR
Successor Amendment), the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or thereunder or waiving any Default hereunder
or thereunder; provided, however, that no such supplemental agreement shall:

(a) Extend the final maturity of any of the Loans of any Lender or forgive all
or any portion of the principal amount thereof payable to any Lender, or reduce
the rate or extend the scheduled time of payment of interest or fees thereon
(other than a waiver of the application of the default rate of interest pursuant
to Section 2.11 hereof) payable to any Lender, without the consent of each
Lender affected thereby.

 

59



--------------------------------------------------------------------------------

(b) Reduce the percentage specified in the definition of Required Lenders or any
other percentage of Lenders specified to be the applicable percentage in this
Agreement to act on specified matters or amend Section 2.19 or the definition of
“Pro Rata Share”, without the consent of all Lenders affected thereby. For the
sake of clarity, the addition of one or more term loan facilities or the
increase or addition of one or more revolving credit facilities or an extension
of the maturity of a portion of the Revolving Facility and similar modifications
shall be permitted with the consent of the Required Lenders and the Lenders
agreeing to participate in the new facility or to increase the amount of their
commitment or extend the maturity of their Loans.

(c) Extend the Maturity Date or the Facility Termination Date as it applies to
any Lender (other than as expressly permitted by the terms of Section 2.02(a)),
or increase the amount or otherwise extend the term of the Commitment of any
Lender hereunder (other than as expressly permitted by the terms of
Section 2.01(b)) without the consent of each Lender affected thereby.

(d) Permit the Borrower to assign its rights or obligations under this Agreement
except as provided in Section 6.07 without the consent of all Lenders.

(e) Amend the definition of “Foreign Currency” without the consent of all
Lenders.

(f) Amend this Section 8.02 without the consent of all Lenders.

provided further, that (i) no amendment of any provision of this Agreement
relating to the Administrative Agent shall be effective without the written
consent of the Administrative Agent; (ii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; (iii) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by the Borrower and the Administrative Agent to cure any ambiguity,
omission, defect or inconsistency (including, without limitation, amendments,
supplements or waivers to any of documents executed by the Borrower or any
Subsidiary in connection with this Agreement if such amendment, supplement or
waiver is delivered in order to cause such related documents to be consistent
with this Agreement and the other Loan Documents) and (iv) the Administrative
Agent and the Borrower may enter into amendments or modifications to this
Agreement or enter into additional documentation as the Administrative Agent
reasonably deems appropriate in order to implement any Replacement Rate or
otherwise effectuate the terms of Section 3.07(b) in accordance with the terms
of Section 3.07(b). Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, (it being specifically understood and agreed that
any amendment, waiver or

 

60



--------------------------------------------------------------------------------

consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (A) the Commitment of such Lender may not be
increased or extended without the consent of such Lender and (B) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Section 8.03 Preservation of Rights. No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
Unmatured Default or the inability of the Borrower to satisfy the conditions
precedent to such Loan shall not constitute any waiver or acquiescence. Any
single or partial exercise of any such right shall not preclude other or further
exercise thereof or the exercise of any other right, and no waiver, amendment or
other variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by, or by the Administrative
Agent with the consent of, the requisite number of Lenders required pursuant to
Section 8.02, and then only to the extent in such writing specifically set
forth. All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to the Administrative Agent and the
Lenders until all of the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

Section 9.01 Survival of Representations. All representations and warranties
made hereunder and in any other Loan Document or other document delivered
pursuant hereto or thereto or in connection herewith or therewith shall survive
the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent, any
Lender or on their behalf and notwithstanding that the Administrative Agent, any
Lender may have had notice or knowledge of any Default at the time of any Loan,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder (other than any contingent indemnification obligations for
which no claim has been made) shall remain unpaid or unsatisfied.

Section 9.02 Governmental Regulation. Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.

Section 9.03 Headings. Section headings in the Loan Documents are for
convenience of reference only, and shall not govern the interpretation of any of
the provisions of the Loan Documents.

Section 9.04 Entire Agreement. The Loan Documents, together with the Fee Letter,
embody the entire agreement and understanding among the Borrower, the
Administrative Agent, the Arranger and the Lenders party thereto and supersede
all prior agreements and understandings among the Borrower, the Administrative
Agent, the Arranger and the Lenders, as applicable, relating to the subject
matter thereof.

 

61



--------------------------------------------------------------------------------

Section 9.05 Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 12.01(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement; provided, however, that the parties hereto expressly agree that
each Arranger shall enjoy the benefits of the provisions of Sections 9.06, 9.09
and 10.07 to the extent specifically set forth therein and shall have the right
to enforce such provisions on its own behalf and in its own name to the same
extent as if it were a party to this Agreement.

Section 9.06 Expenses; Indemnification. (a) Costs and Expenses. The Borrower
shall reimburse (i) all reasonable and documented out-of-pocket expenses
incurred by, without duplication, the Administrative Agent, the Arranger and
their respective Affiliates (including the reasonable fees, charges and
disbursements of Sidley Austin LLP), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent and the Lenders (including the reasonable
fees, charges and disbursements of a single counsel (and to the extent
reasonably determined to be necessary, one local counsel and one regulatory
counsel in any applicable jurisdiction) for the Administrative Agent, the
Arranger and the Lenders) in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made hereunder, including all such reasonable and documented out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and the reasonable and documented
out-of-pocket legal and other related expenses (including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee), in each case to
the extent arising out of any investigation, litigation, claim or proceeding in
connection with or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto

 

62



--------------------------------------------------------------------------------

of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.05), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) to the extent relating to the
foregoing, any actual or alleged presence or release of Hazardous Materials on
or from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the bad faith, gross negligence or willful
misconduct of such Indemnitee or its Related Parties, (y) a material breach of
such Indemnitee’s or its Related Parties’ obligations hereunder or under any
other Loan Document or (z) a dispute among two or more Indemnitees not arising
from any act or omission of the Borrower or its Subsidiaries hereunder (but not
including any such dispute that involves a Lender to the extent such Lender is
acting in a different capacity (i.e., the Administrative Agent or the Arranger)
under any Loan Document). This Section 9.06(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) of this
Section or the Borrower for any reason fail to indefeasibly pay or cause to be
paid any amount required under subsection (b) of this Section, in each case, to
be paid to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s ratable share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.17(b).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each party hereto shall not assert, and hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof (it being agreed that the Borrower’s indemnity and contribution
obligations set forth in this Section 9.06 shall apply in respect of any
special, indirect, consequential or punitive damages that may be awarded against
any Indemnitee in connection with a claim by a third party unaffiliated with

 

63



--------------------------------------------------------------------------------

the Indemnitee). No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence, bad faith or
willful misconduct of such Indemnitee or its Related Parties or a material
breach of such Indemnitee’s or its Related Parties’ obligations hereunder or
under any other Loan Document, in each case, as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after written demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of this
Agreement or the Aggregate Commitment and the repayment, satisfaction or
discharge of all the other Obligations.

Section 9.07 Accounting. Except as provided to the contrary herein, all
accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with the Agreement
Accounting Principles.

Section 9.08 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
Without limiting the foregoing provisions of this Section 9.08, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, then such provisions shall be deemed to be in
effect only to the extent not so limited.

Section 9.09 Nonliability of Lenders. The relationship between the Borrower on
the one hand and the Lenders, the Arranger and the Administrative Agent on the
other hand shall be solely that of borrower and lender. None of the
Administrative Agent, the Arranger or any Lender shall have any fiduciary
responsibilities to the Borrower. None of the Administrative Agent, the Arranger
or any Lender undertakes any responsibility to the Borrower to review or inform
the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

Section 9.10 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives on a confidential basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential

 

64



--------------------------------------------------------------------------------

and with the Person, to the extent such compliance is within its control,
disclosing such information being responsible for such compliance), (b) to the
extent requested by any state, federal or foreign authority or examiner
regulating banks or banking or otherwise purporting to have jurisdiction over it
or its Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); provided that the Administrative Agent
and the Lenders, as applicable, shall, to the extent practicable and not
prohibited by applicable law, give the Borrower reasonable notice thereof before
complying therewith, except to the extent in connection with an audit or
examination conducted by a regulatory authority having jurisdiction over it or
its affiliates, (c) as may be compelled in a judicial or administrative
proceeding or as otherwise required by applicable laws or regulations or by any
subpoena or similar legal process, provided that the Administrative Agent and
the Lenders, as applicable, shall, except with respect to regulatory audit or
examination conducted by accountants or any governmental or regulatory authority
exercising examination or regulatory authority, to the extent practicable and
not prohibited by applicable law, give the Borrower reasonable notice thereof
before complying therewith, except to the extent in connection with an audit or
examination conducted by a regulatory authority having jurisdiction over it or
its affiliates, (d) to any other party hereto, (e) in connection with the
exercise of any remedies or the enforcement of rights hereunder or under any
other Loan Document or the Fee Letter in any suit, action or proceeding relating
thereto to the extent such disclosure is reasonably necessary in connection with
such suit, action or proceeding (provided that the Borrower shall be given
notice thereof and a reasonable opportunity, in each case to the extent
reasonably practicable and to the extent permitted by applicable law, to seek a
protective court order with respect to such Information prior to such disclosure
(it being understood that the refusal by a court to grant such a protective
order shall not prevent the disclosure of such Information thereafter)), (f)
subject to the acknowledgment and acceptance by any such party that such
information is being disseminated on a confidential basis in accordance with the
standard syndication process of the Arranger or customary market standards for
dissemination of such types of information, subject to customary confidentiality
restrictions that are no less restrictive in any material respect than those in
this Section, which shall in any event require “click through” or other
affirmative actions on the part of recipient to access such information, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) in connection with obtaining CUSIP numbers,
(i) to the extent such Information (x) is or becomes publicly available other
than as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates from a
source, other than the Borrower or its Affiliates, that is not to such Person’s
knowledge subject to any confidentiality or fiduciary obligation to the Borrower
with respect to such Information or (j) to the extent that such information is
independently developed by the Administrative Agent or Lender, as applicable
other than as a result of a breach of this Section.

In addition, on a confidential basis (except to the extent publicly available
other than as a result of a breach of this Section), the Administrative Agent
and each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar services providers to
the lending industry, and service providers to the Administrative Agent and the
Lenders in connection with the administration and management of this Agreement
and the other Loan Documents.

 

65



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
United States Federal and state securities laws.

Section 9.11 Nonreliance. Each of the Lenders hereby represents that it is not
relying on or looking to any margin stock (as defined in Regulation U) as
collateral in the extension or maintenance of the credit provided for herein.

Section 9.12 Disclosure. The Borrower and each Lender hereby acknowledge and
agree that the Administrative Agent and/or its respective Affiliates and certain
of the other Lenders and/or their respective Affiliates from time to time may
hold investments in, make other loans to or have other relationships with the
Borrower and its Affiliates.

ARTICLE X

THE ADMINISTRATIVE AGENT

Section 10.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints HSBC to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article,
other than Section 10.06 below, are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions (other than as provided in Section 10.06
below). It is understood and agreed that the use of the term “agent” herein or
in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

66



--------------------------------------------------------------------------------

Section 10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 10.03 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person; provided that the
foregoing shall not relieve the Administrative Agent of its obligations to
comply with the procedures set forth in Section 2.08, including the requirement
to orally confirm the location and number of the Borrower’s account to which
proceeds of Loans are to be disbursed. The Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
the advice of any such counsel, accountants or experts.

Section 10.04 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

 

67



--------------------------------------------------------------------------------

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article VIII) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 10.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct (or breached its material
obligations under the Loan Documents) in the selection of such sub-agents.

 

68



--------------------------------------------------------------------------------

Section 10.06 Resignation of Administrative Agent. The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, subject to, so long as no Default has occurred and is continuing, the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above, subject to, so
long as no Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent (other than as
provided in Section 3.08 and other than any rights to indemnity payments or
other amounts owed to the retiring Administrative Agent as of the effective date
of its resignation), and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 9.06 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Section 10.07 Non-Reliance on Administrative Agent and Other Lenders. Each of
the Lenders acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each of the
Lenders also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 10.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, the Arranger listed on the cover page hereof shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

69



--------------------------------------------------------------------------------

Section 10.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due to
the Administrative Agent.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 10.10 ERISA. (a) Each Lender (x) represents and warrants, as of the date
such Person became a Lender party hereto, to, and (y) covenants, from the date
such Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the Loans
or the Commitments,

 

70



--------------------------------------------------------------------------------

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arranger and their respective Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower, that none of the
Administrative Agent, the Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto).

ARTICLE XI

SETOFF

Section 11.01 Setoff. In addition to, and without limitation of, any rights of
the Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of the
Borrower may be offset and applied toward the payment of the Obligations of the
Borrower then owing to such Lender to the extent the Obligations shall then be
due; provided, that in the event that any Defaulting Lender shall exercise any
such right of

 

71



--------------------------------------------------------------------------------

setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.20(a)(ii) and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

Section 12.01 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Default under Sections 7.02, 7.05 or 7.06 has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members

 

72



--------------------------------------------------------------------------------

of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the prior written consent of the Borrower (such consent to be provided in
the Borrower’s sole discretion) shall be required unless (i) a Default under
Sections 7.02, 7.05 or 7.06 has occurred and is continuing at the time of such
assignment or (ii) such assignment is to a Person that is a Lender (as defined
under the Existing Revolving Credit Agreement as in effect on the Effective
Date) on the Effective Date and, as a result of such assignment, the assignee’s
Commitment is equal to or less than such assignee’s Commitment (as defined under
the Existing Revolving Credit Agreement as in effect on the Effective Date)
under the Existing Revolving Credit Agreement as in effect on the Effective
Date; and

(B) the prior written consent of the Administrative Agent (such consent not to
be unreasonably withheld or delayed) shall be required if such assignment is to
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an administrative
questionnaire.

(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of its Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Assignment to Defaulting Lenders. No such assignment shall be made to a
Defaulting Lender.

 

73



--------------------------------------------------------------------------------

(viii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the Pro
Rata Share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.03, 3.04, 3.05, and 9.06 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection

 

74



--------------------------------------------------------------------------------

by the Borrower at any reasonable time and from time to time upon reasonable
prior notice. In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender may
request and receive from the Administrative Agent a copy of the Register.

(d) Participations. Any Lender may, with the prior written consent of the
Borrower ((i) such consent to be provided in the Borrower’s sole discretion,
(ii) such consent not to be required if a Default under Sections 7.02, 7.05 or
7.06 has occurred and is continuing at the time of the sale of the applicable
participation and (iii) such consent not to be required for a participation to a
Person that is a Lender (as defined under the Existing Revolving Credit
Agreement as in effect on the Effective Date) on the Effective Date), sell
participations to any Person (other than a natural person, Defaulting Lender or
the Borrower or any of its Affiliates or Subsidiaries) (each, a “Participant”),
in all or a portion of such Lender’s rights and/or obligations under this
Agreement (including all or a portion of its Commitment and/or the Loans);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.02 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.03, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.01 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.19 as though it
were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other Obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other Obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

75



--------------------------------------------------------------------------------

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.03, 3.04 or 3.05 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant shall not be entitled to the benefits of Section 3.05 unless such
Participant agrees to comply with Section 3.05 as though it were a Lender (it
being understood that the documentation required under Section 3.05(e) shall be
delivered to the Lender who sells the participation).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority having jurisdiction over such Lender; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

Section 12.02 Dissemination of Information. The Borrower authorizes each of the
Lenders to disclose to any Participant or any other Person acquiring an interest
in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, including
without limitation any information contained in any reports or other information
delivered by the Borrower pursuant to Section 6.01; provided that each
Transferee and prospective Transferee agrees to be bound by Section 9.10 of this
Agreement or other provisions at least as restrictive as Section 9.10 including
making the acknowledgments set forth therein.

Section 12.03 Tax Treatment. If any interest in any Loan Document is transferred
to any Transferee which is organized under the laws of any jurisdiction other
than the United States or any State thereof, the transferor Lender shall cause
such Transferee, concurrently with the effectiveness of such transfer, to comply
with the provisions of Section 3.05(e); provided, that damages for any breach of
this Section 12.03 shall in no event exceed the reasonable out-of-pocket
expenses incurred by the Borrower in collecting or attempting to collect from
the Transferee any forms it reasonably requires in order to determine its
withholding and reporting obligations in accordance with Section 3.05(e) herein.

ARTICLE XIII

NOTICES

Section 13.01 Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number set forth on Schedule 13.01;
and

 

76



--------------------------------------------------------------------------------

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its administrative questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Administrative Agent or as otherwise determined by the Administrative Agent,
provided that the foregoing shall not apply to notices to any Lender pursuant to
Article II if such Lender has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its respective discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it or as it otherwise
determines, provided that such determination or approval may be limited to
particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM (IF ANY) IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY

 

77



--------------------------------------------------------------------------------

OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by written notice to the other parties hereto. Each
other Lender may change its address, telecopier or telephone number for notices
and other communications hereunder by written notice to the Borrower and the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrower so long as such notices appear on their face to
be authentic even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

78



--------------------------------------------------------------------------------

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

Section 14.01 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 14.02 Electronic Execution of Assignments. The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Borrowing Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary, the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

Section 15.01 Choice of Law. THE LOAN DOCUMENTS AND OBLIGATIONS OF THE PARTIES
THEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW
OR TORT LAW ARISING OUT OF THE SUBJECT MATTER THEREOF AND ANY DETERMINATIONS
WITH RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES THEREOF THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

79



--------------------------------------------------------------------------------

Section 15.02 Consent to Jurisdiction. EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ARRANGER AND THE LENDERS HEREBY IRREVOCABLY SUBMITS TO JURISDICTION
OF ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF
MANHATTAN OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY
STATE COURT LOCATED IN THE CITY AND COUNTY OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE ARRANGER
OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BROUGHT BY THE BORROWER, DIRECTLY OR
INDIRECTLY, IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN ANY FEDERAL COURT OF THE UNITED
STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN OR, IF THAT COURT DOES NOT
HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN THE CITY AND
COUNTY OF NEW YORK.

EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ARRANGER AND THE LENDERS
HEREBY AGREES FURTHER THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PERSON AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 13.01 AND AGREES THAT SUCH SERVICE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE PERSON IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE ARRANGER
OR LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 15.03 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

80



--------------------------------------------------------------------------------

Section 15.04 U.S. Patriot Act Notice. Each Lender that is subject to the U.S.
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
U.S. Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the U.S.
Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the U.S. Patriot Act.

Section 15.05 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger and
the Lenders are arm’s-length commercial transactions between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent, the Arranger and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) each of the Administrative Agent, the Arranger
and the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower or any of
its Affiliates, or any other Person and (B) neither the Administrative Agent nor
the Arranger nor any of the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor the Arranger nor any of the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by law, the Borrower hereby agrees and covenants
that it will not make any claims that it may have against the Administrative
Agent, the Arranger and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 15.06 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in

 

81



--------------------------------------------------------------------------------

accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or such Lender, as the case
may be, against such loss. If the amount of the Agreement Currency so purchased
is greater than the sum originally due to the Administrative Agent or any Lender
in such currency, the Administrative Agent or such Lender, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

Section 15.07 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution;

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature Pages Follow]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WALGREENS BOOTS ALLIANCE, INC., as the Borrower By  

/s/ Joseph B. Amsbary, Jr.

  Name: Joseph B. Amsbary, Jr.   Title:   Vice President and Corporate Secretary
By  

/s/ John Devlin

  Name: John Devlin   Title:   Vice President, Global Treasury

 

 

[Signature Page to Revolving Credit Agreement (HSBC)]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

HSBC BANK USA, N.A., as the Administrative Agent By:  

/s/ Thomas T. Hou

Name: Thomas T. Hou Title:   Managing Director

LENDERS:

 

HSBC BANK USA, N.A., as a Lender By:  

/s/ Thomas T. Hou

Name: Thomas T. Hou Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement (HSBC)]



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT SCHEDULE

TO REVOLVING CREDIT AGREEMENT

[On File with Administrative Agent]



--------------------------------------------------------------------------------

Schedule 13.01

CERTAIN ADDRESSES FOR NOTICES

 

1.

Address of the Borrower:

Attention:

Aidan Clare; Senior Vice President and Global Treasurer

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-3593

Fax: (847) 315-3652

Email: Aidan.Clare@wba.com

With copies to:

Attention:

John Devlin; Vice President, Global Treasury

2, The Heights

Brooklands

Weybridge, Surrey, KT13 0NY, UK

Phone: +44 (0) 1932 871 731

Email: John.Devlin@wba.com

Marco Pagni; Executive Vice President, Global Chief Administrative Officer and
General Counsel

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-2665

Fax: (847) 315-3652

Email: Marco.Pagni@wba.com

Gráinne Kelly; Vice President, Global Treasury

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 315-2634

Fax: (847) 315-3652

Email: Grainne.Kelly@wba.com

Sara La Berg; Senior Manager, Global Treasury

108 Wilmot Road

Deerfield, IL 60015

Phone: (847) 527-4084

Fax: (847) 315-3652

Email: Sara.Laberg@Wba.com



--------------------------------------------------------------------------------

2.

Address for the Administrative Agent:

HSBC Bank USA, National Association

452 Fifth Avenue, New York, NY 10018

Attn: Daniel Gonzalez

Email: CTLANY.loanagency@us.hsbc.com

Telephone: (212) 525-5006/ (212) 525-1529

Telecopy: (917) 229-6659

 

3.

Wiring Instructions for the Administrative Agent:

For payments in USD:

HSBC Bank USA, New York

Swift: [    ]

ABA #: [    ]

Account: [    ]

Acct#: [    ]

Ref: Walgreens Boots Alliance, Inc.

For Payments in EUR:

Bank Name: HSBC France

Swift: [    ]

Account: [    ] Acct#: [    ]

IBAN: [     ]

For payments in GBP:

Bank Name: HSBC Bank PLC, London Swift: [    ]

Account: [    ] Acct#: [    ]

IBAN: [    ] Sort Code: [    ]